LOAN AND SECURITY AGREEMENT

DATED AS OF JULY 19TH, 2005

BETWEEN

LASALLE BUSINESS CREDIT, LLC

THE LENDER,

AND

UNITED EXPRESSLINE, INC.

THE BORROWER

TABLE OF CONTENTS


Page

1.    DEFINITIONS 1    2.    LOANS 9        (a)   Revolving Loans 9 
      (b)    Term Loan 11        (c)    Repayments 11        (d)    Note 11   
3.    LETTERS OF CREDIT 12        (a)    General Terms 12        (b)    Requests
for Letters of Credit 12        (c)    Obligations Absolute 12        (d)   
Expiration Dates of Letters of Credit 13    4.    INTEREST, FEES AND CHARGES 13 
      (a)    Interest Rate 13        (b)    Other LIBOR Provisions 14 
      (c)    Fees And Charges 16        (d)    Maximum Interest 17   
5.    COLLATERAL 17        (a)    Grant of Security Interest to Lender 17 
      (b)    Other Security 18        (c)    Possessory Collateral 18 
      (d)    Electronic Chattel Paper 19    6.    PRESERVATION OF COLLATERAL AND
PERFECTION OF SECURITY INTERESTS THEREIN 19    7.    POSSESSION OF COLLATERAL
AND RELATED MATTERS 19    8.    COLLECTIONS 20    9.    COLLATERAL, AVAILABILITY
AND FINANCIAL REPORTS AND SCHEDULES 22        (a)    Daily Reports 22 
      (b)    Monthly Reports 22        (c)    Financial Statements 22 
      (d)    Annual Projections 23        (e)    Explanation of Budgets and
Projections 23        (f)    Public Reporting 23        (g)    Other Information
23 




-i-

10.    TERMINATION; AUTOMATIC RENEWAL 23      11.    REPRESENTATIONS AND
WARRANTIES 24        (a)    Financial Statements and Other Information 25 
      (b)    Locations 25        (c)    Loans by Borrower 25        (d)   
Accounts and Inventory 25        (e)    Liens 25        (f)    Organization,
Authority and No Conflict 26        (g)    Litigation 26        (h)   
Compliance with Laws and Maintenance of Permits 26        (i)    Affiliate
Transactions 27        (j)    Names and Trade Names 27        (k)    Equipment
27        (l)    Enforceability 27        (m)    Solvency 27        (n)   
Indebtedness 27        (o)    Margin Security and Use of Proceeds 28 
      (p)    Parent, Subsidiaries and Affiliates 28        (q)    No Defaults
28        (r)    Employee Matters 28        (s)    Intellectual Property 28 
      (t)    Environmental Matters 28        (u)    ERISA Matters 29   
12.    AFFIRMATIVE COVENANTS 29        (a)    Maintenance of Records 29 
      (b)    Notices 29        (c)    Compliance with Laws and Maintenance of
Permits 31        (d)    Inspection and Audits 31        (e)    Insurance 32 
      (f)    Collateral 33        (g)    Use of Proceeds 33        (h)    Taxes
33        (i)    Intellectual Property 34        (j)    Checking Accounts and
Cash Management Services 34        (k)    Patriot Act, Bank Secrecy Act and
Office of Foreign Assets Control 34    13.    NEGATIVE COVENANTS 34 
      (a)    Guaranties 34        (b)    Indebtedness 35        (c)    Liens 35 
      (d)    Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions
Outside the Ordinary                 Course of Business 35        (e)   
Dividends and Distributions 35        (f)    Investments; Loans 35 




-ii-

      (g)    Fundamental Changes, Line of Business 36        (h)    Equipment
36        (i)    Affiliate Transactions 36        (j)    Settling of Accounts
36        (k)    Management Fees; Compensation 36    14.    FINANCIAL COVENANTS
37        (a)    Tangible Net Worth 37        (b)    Fixed Charge Coverage 37 
      (c)    Capital Expenditure Limitations 37    15.    DEFAULT 37 
      (a)    Payment 37        (b)    Breach of this Agreement and the Other
Agreements 38        (c)    Breaches of Other Obligations 38        (d)   
Breach of Representations and Warranties 38        (e)    Loss of Collateral 38 
      (f)    Levy, Seizure or Attachment 38        (g)    Bankruptcy or Similar
Proceedings 38        (h)    Appointment of Receiver 39        (i)    Judgment
39        (j)    Death or Dissolution of Obligor 39        (k)    Default or
Revocation of Guaranty 39        (l)    Criminal Proceedings 39        (m)   
Change of Control 40        (n)    Change of Management 40        (o)   
Material Adverse Change 40    16.    REMEDIES UPON AN EVENT OF DEFAULT 40   
17.    CONDITIONS PRECEDENT 41    18.    INDEMNIFICATION 42    19.    NOTICE 43 
  20.    CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION 43   
21.    MODIFICATION AND BENEFIT OF AGREEMENT 44    22.    HEADINGS OF
SUBDIVISIONS 44    23.    POWER OF ATTORNEY 44    24.    CONFIDENTIALITY 44   




-iii-

25.    COUNTERPARTS 45    26.    ELECTRONIC SUBMISSIONS 45    27.    WAIVER OF
JURY TRIAL; OTHER WAIVERS 45 

EXHIBIT A –BUSINESS AND COLLATERAL LOCATIONS

EXHIBIT B – COMPLIANCE CERTIFICATE

EXHIBIT C –COMMERCIAL TORT CLAIMS

SCHEDULE 1 –PERMITTED LIENS

SCHEDULE 11(i)    – AFFILIATE TRANSACTIONS

SCHEDULE 11(g)    –LITIGATION

SCHEDULE 11(j)    – NAMES & TRADE NAMES

SCHEDULE 11(n)    –INDEBTEDNESS

SCHEDULE 11(p)    – PARENT, SUBSIDIARIES AND AFFILIATES

SCHEDULE 17(a)    – CLOSING DOCUMENT CHECKLIST





-iv-

 

 

All bolded and bracketed language is optional and must be considered in the
context of the proposed transaction.
If you have any questions regarding whether to use any optional or alternative
language, consult the loan
officer for the transaction.

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this "Agreement") made this 19th day of July, 2005 by and between
LASALLE BUSINESS CREDIT, LLC, a Delaware limited liability company ("Lender"),
135 South LaSalle Street, Chicago, Illinois 60603-4105, and United ExpressLine,
Inc., an Indiana corporation, having its principal place of business at 19985
County Road 8, Bristol, Indiana 46507 ("Borrower").

WITNESSETH:

WHEREAS, Borrower may, from time to time, request Loans from Lender, and the
parties wish to provide for the terms and conditions upon which such Loans or
other financial accommodations, if made by Lender, shall be made;

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrower by Lender, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Borrower, the parties agree as follows:

 

1.

DEFINITIONS.

"Account", "Account Debtor", "Chattel Paper", "Commercial Tort Claims", "Deposit
Accounts", "Documents", "Electronic Chattel Paper", "Equipment", "Fixtures",
"General Intangibles", "Goods", "Instruments", "Inventory", "Investment
Property", "Letter-of-Credit Right", "Proceeds" and "Tangible Chattel Paper"
shall have the respective meanings assigned to such terms in the Illinois
Uniform Commercial Code, as the same may be in effect from time to time.

"Affiliate" shall mean (x) Fair Holdings, Inc., (y) DC Investments, LLC and (z)
any Person (i) which directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with, Borrower,
(ii) which beneficially owns or holds five percent (5%) or more of the voting
control or equity interests of Borrower, or (iii) five percent (5%) or more of
the voting control or equity interests of which is beneficially owned or held by
Borrower.

"Business Day" shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Chicago, Illinois
are required or permitted to close, and (ii) with respect to all other matters
any day that banks in Chicago, Illinois are required or permitted to close.

 

Ver 9

 

 

"Capital Expenditures" shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrower during such period
that are required by generally accepted accounting principles, consistently
applied, to be included in or reflected by the property, plant and equipment or
similar fixed asset accounts (or intangible accounts subject to amortization) on
the balance sheet of Borrower.

"Collateral" shall mean all of the property of Borrower described in Section 5
hereof, together with all other real or personal property of any Obligor or any
other Person now or hereafter pledged to Lender to secure, either directly or
indirectly, repayment of any of the Liabilities.

"EBITDA" shall mean, with respect to any period, Borrower's net income after
taxes for such period (excluding any after-tax gains or losses on the sale of
assets (other than the sale of Inventory in the ordinary course of business) and
excluding other after-tax extraordinary gains or losses) plus interest expense,
income tax expense, depreciation and amortization for such period, plus or minus
any other non-cash charges or gains which have been subtracted or added in
calculating net income after taxes for such period.

"Eligible Account" shall mean an Account owing to Borrower which is acceptable
to Lender in its sole discretion determined in good faith for lending purposes
(provided that Lender shall give Borrower written notice of any eligibility
criteria established by Lender and not set forth herein). Without limiting
Lender's discretion, Lender shall, in general, consider an Account to be an
Eligible Account if it meets, and so long as it continues to meet, the following
requirements:

Manually Numbered(i)           it is genuine and in all respects what it
purports to be;

(ii)          it is owned by Borrower, Borrower has the right to subject it to a
security interest in favor of Lender or assign it to Lender and it is subject to
a first priority perfected security interest in favor of Lender and to no other
claim, lien, security interest or encumbrance whatsoever, other than Permitted
Liens;

(iii)        it arises from (A) the performance of services by Borrower in the
ordinary course of Borrower's business, and such services have been fully
performed and acknowledged and accepted by the Account Debtor thereunder; or
(B) the sale or lease of Goods by Borrower in the ordinary course of Borrower's
business, and (x) such Goods have been completed in accordance with the Account
Debtor's specifications (if any) and delivered to the Account Debtor, (y) such
Account Debtor has not refused to accept, returned or offered to return, any of
the Goods which are the subject of such Account, and (z) Borrower has possession
of, or Borrower has delivered to Lender (at Lender's request) shipping and
delivery receipts evidencing delivery of such Goods;

 

Ver 9

-2-

 

 

(iv)        it is evidenced by an invoice rendered to the Account Debtor
thereunder, is due and payable within ninety (90) days after the date of the
invoice and does not remain unpaid ninety (90) days past the invoice date
thereof; provided, however, that if more than twenty-five percent (25%) of the
aggregate dollar amount of invoices owing by a particular Account Debtor remain
unpaid ninety (90) days after the respective invoice dates thereof, then all
Accounts owing by that Account Debtor shall be deemed ineligible;

(v)          it is a valid, legally enforceable and unconditional obligation of
the Account Debtor thereunder, and it shall not be an Eligible Account to the
extent of any setoff, counterclaim, credit, allowance or adjustment by such
Account Debtor, or if it is subject to any claim by such Account Debtor denying
liability thereunder in whole or in part;

(vi)        it does not arise out of a contract or order which fails in any
material respect to comply with the requirements of applicable law;

(vii)       the Account Debtor thereunder is not a director, officer, employee
or agent of Borrower, or a Subsidiary, Parent or Affiliate;

(viii)      it is not an Account with respect to which the Account Debtor is the
United States of America or any state or local government, or any department,
agency or instrumentality thereof, unless Borrower assigns its right to payment
of such Account to Lender pursuant to, and in full compliance with, the
Assignment of Claims Act of 1940, as amended, or any comparable state or local
law, as applicable;

(ix)        it is not an Account with respect to which the Account Debtor is
located in a state which requires Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state's taxing authority, unless (x) Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by Borrower at
its election; or (z) Borrower has proven, to Lender's satisfaction, that it is
exempt from any such requirements under any such state's laws;

(x)          the Account Debtor is located within the United States of America
or Canada;

(xi)        it is not an Account with respect to which the Account Debtor's
obligation to pay is subject to any repurchase obligation or return right, as
with sales made on a bill-and-hold, guaranteed sale, sale on approval, sale or
return or consignment basis;

 

Ver 9

-3-

 

 

(xii)       it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of Borrower contained in this Agreement;

(xiii)      it is not an Account which, when added to a particular Account
Debtor's other indebtedness to Borrower, exceeds a credit limit determined by
Lender in its sole discretion determined in good faith for that Account Debtor
(except that Accounts excluded from Eligible Accounts solely by reason of this
clause (xiii) shall be Eligible Accounts to the extent of such credit limit),
provided that Lender shall give Borrower written notice of any such credit
limit;

(xiv)      it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Lender in its sole discretion determined in good faith; and

 

(xv)

the Account Debtor is not Quality Trailer.

"Eligible Inventory" shall mean Inventory of Borrower which is acceptable to
Lender in its sole discretion determined in good faith for lending purposes
(provided that Lender shall give Borrower written notice of any eligibility
criteria established by Lender and not set forth herein). Without limiting
Lender's discretion, Lender shall, in general, consider Inventory to be Eligible
Inventory if it meets, and so long as it continues to meet, the following
requirements:

Manually Numbered(i)             it is owned by Borrower, Borrower has the right
to subject it to a security interest in favor of Lender and it is subject to a
first priority perfected security interest in favor of Lender and to no other
claim, lien, security interest or encumbrance whatsoever, other than Permitted
Liens;

(ii)          it is located on one of the premises listed on Exhibit A (or other
locations of which Lender has been advised in writing pursuant to subsection
12(b)(i) hereof), such locations are within the United States and is not in
transit;

(iii)        if held for sale or lease or furnishing under contracts of service,
it is (except as Lender may otherwise consent in writing) new and unused and
free from defects which would, in Lender's sole determination determined in good
faith, affect its market value;

(iv)        it is not stored with a bailee, consignee, warehouseman, processor
or similar party unless Lender has given its prior written approval and Borrower
has caused any such bailee, consignee, warehouseman, processor or similar party
to issue and deliver to Lender, in form and substance acceptable to Lender, such
Uniform Commercial Code financing statements, warehouse receipts, waivers and
other documents as Lender shall require, provided that in no event shall “Danzer
Inventory” constitute Eligible Inventory;

 

Ver 9

-4-

 

 

(v)          Lender has determined in good faith, in accordance with Lender's
customary business practices, that it is not unacceptable due to age, type,
category or quantity;

(vi)        it is not Inventory (A) with respect to which any of the
representations and warranties contained in this Agreement are untrue; or
(B) which violates any of the covenants of Borrower contained in this Agreement;
and

 

(vii)

it is not Inventory which is more than six (6) months old.

 

"Environmental Laws" shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to Borrower’s business or facilities
owned or operated by Borrower, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

"Event of Default" shall have the meaning specified in Section 15 hereof.

"Excess Availability" shall mean, as of any date of determination by Lender, the
lesser of (i) the Maximum Revolving Loan Limit less the sum of the outstanding
Revolving Loans and Letter of Credit Obligations and (ii) the Revolving Loan
Limit less the sum of the outstanding Revolving Loans and Letter of Credit
Obligations, in each case as of the close of business on such date and assuming,
for purposes of calculation, that all accounts payable (excluding accounts
payable to Affiliates) which remain unpaid more than sixty (60) days after the
invoice dates thereof as the close of business on such date are treated as
additional Revolving Loans outstanding on such date.

"Fiscal Year" shall mean each twelve (12) month accounting period of Borrower,
which ends on October 31st of each year.

"Fixed Charges" shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
indebtedness of Borrower for borrowed money (which, for purposes hereof, shall
be limited to scheduled payments of principal to Lender based on $5,208.33 per
month on a proforma basis until such time as an actual trailing twelve months
has been established), plus cash payments of principal during the applicable
period with respect to all capitalized lease obligations of Borrower, plus
scheduled payments of interest during the applicable period with respect to all
indebtedness of Borrower for borrowed money including capital lease obligations,
plus

 

Ver 9

-5-

 

 

unfinanced Capital Expenditures of Borrower during the applicable period, plus
payments during the applicable period in respect of income or franchise taxes of
Borrower.

"Hazardous Materials" shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

"Indemnified Party" shall have the meaning specified in Section 18 hereof.

"Interest Period" shall have the meaning specified in subsection 4(a)(ii)
hereof.

"LaSalle Bank" shall mean LaSalle Bank National Association, Chicago, Illinois.

"Letter of Credit" shall mean any Letter of Credit issued on behalf of Borrower
in accordance with this Agreement.

"Letter of Credit Obligations" shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and (ii)
the aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Loans hereunder.

"Liabilities" shall mean any and all obligations, liabilities and indebtedness
of Borrower to Lender or to any parent, affiliate or subsidiary of Lender of any
and every kind and nature, howsoever created, arising or evidenced and howsoever
owned, held or acquired, whether now or hereafter existing, whether now due or
to become due, whether primary, secondary, direct, indirect, absolute,
contingent or otherwise (including, without limitation, obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law.

"LIBOR Rate" shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate for deposits in United
States dollars for a period equal to such Interest Period as displayed in the
Bloomberg Financial Markets system (or such other authoritative source as
selected by Lender in its sole discretion) as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period divided by (b) a
number equal to 1.0 minus the maximum reserve percentages (expressed as a
decimal fraction) including, without limitation, basic supplemental, marginal
and emergency reserves under any regulations of the Board of Governors of the
Federal

 

Ver 9

 

-6-

 

Reserve System or other governmental authority having jurisdiction with respect
thereto, as now and from time to time in effect, for Eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of such
Board) which are required to be maintained by Lender by the Board of Governors
of the Federal Reserve System. The LIBOR Rate shall be adjusted automatically on
and as of the effective date of any change in such reserve percentage.

"LIBOR Rate Loans" shall mean the Loans bearing interest with reference to the
LIBOR Rate.

"Loans" shall mean all loans and advances made by Lender to or on behalf of
Borrower hereunder.

"Lock Box" and "Lock Box Account" shall have the meanings specified in
subsection 8(a) hereof.

"Material Adverse Effect" shall mean a material adverse effect on the business,
property, assets, prospects, operations or condition, financial or otherwise, of
a Person.

"Maximum Loan Limit" shall mean Five Million Five Hundred Thousand and No/100
Dollars ($5,500,000.00).

"Maximum Revolving Loan Limit" shall have the meaning specified in
subsection 2(a) hereof.

"Obligor" shall mean Borrower and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities.

"Original Term" shall have the meaning specified in Section 10 hereof.

"Other Agreements" shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of
Borrower or any other Person and delivered to Lender or to any parent, affiliate
or subsidiary of Lender in connection with the Liabilities or the transactions
contemplated hereby, as each of the same may be amended, modified or
supplemented from time to time.

"Parent" shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of Borrower and, if Borrower is a partnership, the
general partner of Borrower.

"PBGC" shall have the meaning specified in subsection 12(b)(v) hereof.

 

Ver 9

-7-

 

 

"Permitted Liens" shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which Borrower has maintained
adequate reserves; (ii) liens or security interests in favor of Lender;
(iii) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a material adverse effect on Borrower's ability to use such
real property for its intended purpose in connection with Borrower's business;
(iv) liens in connection with purchase money indebtedness and capitalized leases
otherwise permitted pursuant to this Agreement, provided, that such liens attach
only to the assets the purchase of which was financed by such purchase money
indebtedness or which is the subject of such capitalized leases; (v) liens set
forth on Schedule 1; (vi) liens specifically permitted by Lender in writing; and
(vii) involuntary liens securing amounts less than $10,000.00 and which are
released or for which a bond acceptable to Lender in its sole discretion,
determined in good faith, has been posted within ten (10) days of its creation.

"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

"Plan" shall have the meaning specified in subsection 12(b)(v) hereof.

"Prime Rate" shall mean LaSalle Bank's publicly announced prime rate (which is
not intended to be LaSalle Bank's lowest or most favorable rate in effect at any
time) in effect from time to time.

"Prime Rate Loans" shall mean the Loans bearing interest with reference to the
Prime Rate.

"Revolving Loan Limit" shall have the meaning specified in subsection 2(a)
hereof.

"Revolving Loans" shall have the meaning specified in subsection 2(a) hereof.

“Subordinated Indebtedness” shall mean Borrower’s present subordinated
indebtedness (including, without limitation, accounts payable to Obsidian
Enterprises, Inc.) to each of Fair Holdings, Inc., UX, Inc. formerly known as
United ExpressLine, Inc., an Indiana corporation, The Huntington Capital
Investment Company and Obsidian Enterprises, Inc., a Delaware corporation
formerly known as Danzer Corporation, a New York corporation.

"Subsidiary" shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the

 

Ver 9

-8-

 

 

board of directors of such corporation (irrespective of whether at the time
stock of any other class of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time, directly or
indirectly, owned by Borrower, or any partnership, joint venture or limited
liability company of which more than fifty percent (50%) of the outstanding
equity interests are at the time, directly or indirectly, owned by Borrower or
any partnership of which Borrower is a general partner.

"Tangible Net Worth" shall have the meaning specified in subsection 14(a)
hereof.

"Tax" shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Lender and/or to be withheld or deducted from any
payment otherwise required hereby to be made by Borrower to Lender; provided,
that the term "Tax" shall not include any taxes imposed upon the net income of
Lender.

"Term Loan" shall have the meaning specified in subsection 2(b) hereof.

 

2.

LOANS.

 

 

(a)

Revolving Loans.

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term, Lender may, in its sole discretion, determined in good
faith, make revolving loans and advances (the "Revolving Loans") in an amount up
to the sum of the following sublimits (the "Revolving Loan Limit"):

(i)           Up to eighty-five percent (85%) of the face amount (less maximum
discounts, credits and allowances which may be taken by or granted to Account
Debtors in connection therewith in the ordinary course of Borrower's business)
of Borrower's Eligible Accounts; plus

(ii)          Up to sixty percent (60%) of the lower of cost or market value of
Borrower's Eligible Inventory (consisting solely of raw materials and finished
goods) or Three Million and No/100 Dollars ($3,000,000.00), whichever is less;
plus

(iii)        Up to twenty-five percent (25%) of the lower of cost or market
value of Borrower’s Eligible Inventory (consisting solely of work-in-process) or
One Hundred Fifty Thousand and No/100 Dollars ($150,000.00), whichever is less;
minus

(iv)        such reserves as Lender elects, in its sole discretion, determined
in good faith, to establish from time to time including without limitation, a
Seventy-Five Thousand and No/100 Dollars ($75,000.00) reserve with respect to
warranties;

 

Ver 9

-9-

 

 

provided, that the Revolving Loan Limit shall in no event exceed Five Million
and No/100 Dollars ($5,000,000.00) (the "Maximum Revolving Loan Limit") except
as such amount may be increased or decreased by Lender, in its sole discretion.

The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of
Credit Obligations. If at any time the outstanding Revolving Loans exceeds
either the Revolving Loan Limit or the Maximum Revolving Loan Limit, in each
case minus the Letter of Credit Obligations, or any portion of the Revolving
Loans and Letter of Credit Obligations exceeds any applicable sublimit within
the Revolving Loan Limit, Borrower shall immediately, and without the necessity
of demand by Lender, pay to Lender such amount as may be necessary to eliminate
such excess and Lender shall apply such payment to the Revolving Loans to
eliminate such excess.

Borrower hereby authorizes Lender, in its sole discretion, to charge any of
Borrower's accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under this
Agreement or the Other Agreements.

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner: Borrower shall give Lender same day notice, no later
than 1:00 P.M. (determined based on the local time of Borrower at its principal
place of business) for such day, of its request for a Revolving Loan as a Prime
Rate Loan, and at least three (3) Business Days prior notice of its request for
a Revolving Loan as a LIBOR Rate Loan, in which notice Borrower shall specify
the amount of the proposed borrowing and the proposed borrowing date; provided,
however, that no such request may be made at a time when there exists an Event
of Default or an event which, with the passage of time or giving of notice, will
become an Event of Default. In the event that Borrower maintains a controlled
disbursement account at LaSalle Bank, each check presented for payment against
such controlled disbursement account and any other charge or request for payment
against such controlled disbursement account shall constitute a request for a
Revolving Loan as a Prime Rate Loan. As an accommodation to Borrower, Lender may
permit telephone requests for Revolving Loans and electronic transmittal of
instructions, authorizations, agreements or reports to Lender by Borrower.
Unless Borrower specifically directs Lender in writing not to accept or act upon
telephonic or electronic communications from Borrower, Lender shall have no
liability to Borrower for any loss or damage suffered by Borrower as a result of
Lender's honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Lender by Borrower and Lender
shall have no duty to verify the origin of any such communication or the
authority of the Person sending it.

Borrower hereby irrevocably authorizes Lender to disburse the proceeds of each
Revolving Loan requested by Borrower, or deemed to be requested by Borrower, as
follows: the proceeds of each Revolving Loan requested under Section 2(a) shall
be

 

Ver 9

-10-

 

 

disbursed by Lender in lawful money of the United States of America in
immediately available funds, in the case of the initial borrowing, in accordance
with the terms of the written disbursement letter from Borrower, and in the case
of each subsequent borrowing, by wire transfer or Automated Clearing House (ACH)
transfer to such bank account as may be agreed upon by Borrower and Lender from
time to time, or elsewhere if pursuant to a written direction from Borrower.

 

(b)

Term Loan.

Subject to the terms and conditions of this Agreement and the Other Agreements,
on the date that the conditions to the initial Loans are satisfied, Lender shall
make a term loan to Borrower in an amount equal to Five Hundred Thousand and
No/100 Dollars ($500,000.00) against Borrower’s real properties commonly known
as 68939 M-103, White Pigeon, Michigan 49099 and 19985 County Road 8, Bristol,
Indiana 46507. Amounts repaid with respect to the Term Loan may not be
reborrowed.

(c) Repayments.

The Liabilities shall be repaid as follows:

(i)           Repayment of Revolving Loans. The Revolving Loans and all other
Liabilities (other than the Term Loan) shall be repaid on the last day of the
Original Term if this Agreement is renewed pursuant to Section 10 hereof.

(ii)          Repayment of Term Loan. The Term Loan shall be repaid in
ninety-six (96) equal monthly installments of Five Thousand Two Hundred Eight
and 33/100 Dollars ($5,208.33) payable on the day that is thirty (30) days from
the date of such advance and on the last day of each month thereafter; provided,
that any remaining outstanding principal balance of the Term Loan shall be
repaid at the end of the Original Term. If any such payment due date is not a
Business Day, then such payment may be made on the next succeeding Business Day
and such extension of time shall be included in the computation of the amount of
interest and fees due hereunder.

 

(iii)

Mandatory Prepayments of the Term Loan.

(A)         Sales of Assets. Upon receipt of the proceeds of the sale or other
disposition of any Equipment or real property of Borrower which is subject to a
mortgage in favor of Lender, or if any of the Equipment or real property subject
to such mortgage is damaged, destroyed or taken by condemnation in whole or in
part, the proceeds thereof shall be paid by Borrower to Lender as a mandatory
prepayment of the Term Loan, such payment to be applied against the remaining
installments of principal in the inverse order of their maturities until repaid
in full, and then against the other Liabilities, as determined by Lender, in its
sole discretion.

 

Ver 9

-11-

 

 

(d) Notes.

The Loans shall, in Lender's sole discretion, be evidenced by one or more
promissory notes in form and substance satisfactory to Lender. However, if such
Loans are not so evidenced, such Loans may be evidenced solely by entries upon
the books and records maintained by Lender.

 

3.

LETTERS OF CREDIT.

 

(a)

General Terms.

 

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term, Lender may, in its sole discretion, determined in good
faith, from time to time cause to be issued and co-sign for or otherwise
guarantee, upon Borrower's request, commercial and/or standby Letters of Credit;
provided, that the aggregate undrawn face amount of all such Letters of Credit
shall at no time exceed Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00). Payments made by the issuer of a Letter of Credit to any Person
on account of any Letter of Credit shall be immediately payable by Borrower
without notice, presentment or demand and Borrower agrees that each payment made
by the issuer of a Letter of Credit in respect of a Letter of Credit shall
constitute a request by Borrower for a Loan to reimburse such issuer. In the
event such Loan is not advanced by Lender for any reason, such reimbursement
obligations (whether owing to the issuer of the Letter of Credit or Lender if
Lender is not the issuer) shall become part of the Liabilities hereunder and
shall bear interest at the rate then applicable to Revolving Loans constituting
Prime Rate Loans until repaid. Borrower shall remit to Lender a Letter of Credit
fee equal to one-sixth of one percent (1/6th of 1%) per month on the aggregate
undrawn face amount of all Letters of Credit outstanding, which fee shall be
payable monthly in arrears on the first Business Day of each month. Said fee
shall be calculated on the basis of a 360 day year. Borrower shall also pay on
demand the normal and customary administrative charges of the issuer of the
Letter of Credit for issuance, amendment, negotiation, renewal or extension of
any Letter of Credit.

 

(b)

Requests for Letters of Credit.

Borrower shall make requests for Letters of Credit in writing at least two (2)
Business Days prior to the date such Letter of Credit is to be issued. Each such
request shall specify the date such Letter of Credit is to be issued, the amount
thereof, the name and address of the beneficiary thereof and a description of
the transaction to be supported thereby. Any such notice shall be accompanied by
the form of Letter of Credit requested and any application or reimbursement
agreement required by the issuer of such Letter of Credit. If any term of such
application or reimbursement agreement is inconsistent with this Agreement, then
the provisions of this Agreement shall control to the extent of such
inconsistency.

 

Ver 9

-12-

 

 

 

 

(c)

Obligations Absolute.

Borrower shall be obligated to reimburse the issuer of any Letter of Credit, or
Lender if Lender has reimbursed such issuer on Borrower's behalf, for any
payments made in respect of any Letter of Credit, which obligation shall be
unconditional and irrevocable and shall be paid regardless of: (i) any lack of
validity or enforceability of any Letter of Credit, (ii) any amendment or waiver
of or consent or departure from all or any provisions of any Letter of Credit,
this Agreement or any Other Agreement, (iii) the existence of any claim, set
off, defense or other right which Borrower or any other Person may have against
any beneficiary of any Letter of Credit, Lender or the issuer of the Letter of
Credit, (iv) any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, (v) any payment
under any Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, and (vi) any other
act or omission to act or delay of any kind of the issuer of such Letter of
Credit, the Lender or any other Person or any other event or circumstance that
might otherwise constitute a legal or equitable discharge of Borrower's
obligations hereunder. It is understood and agreed by Borrower that the issuer
of any Letter of Credit may accept documents that appear on their face to be in
order without further investigation or inquiry, regardless of any notice or
information to the contrary.

 

(d)

Expiration Dates of Letters of Credit.

The expiration date of each Letter of Credit shall be no later than the earlier
of (i) one (1) year from the date of issuance and (ii) the thirtieth (30th) day
prior to the end of the Original Term. Notwithstanding the foregoing, a Letter
of Credit may provide for automatic extensions of its expiration date for one or
more one (1) year periods, so long as the issuer thereof has the right to
terminate the Letter of Credit at the end of each one (1) year period and no
extension period extends past the thirtieth (30th) day prior to the end of the
Original Term.

 

4.

INTEREST, FEES AND CHARGES.

 

(a)

Interest Rate.

 

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (i), (ii) or
(iii) below:

(i)           (a) each Revolving Loan shall bear interest at the rate of
one-half of one percent (1/2 of 1%) per annum in excess of the Prime Rate in
effect from time to time and (b) the Term Loan shall bear interest at the rate
of one percent (1%) per annum in excess of the Prime Rate in effect from time to
time, payable on the first Business Day of each month in arrears. Said rates of
interest shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the effective date of each such change
in the Prime Rate.

 

Ver 9

-13-

 

 

(ii)          (a) each Revolving Loan shall bear interest at the rate of three
hundred (300) basis points in excess of the LIBOR Rate for the applicable
Interest Period and (b) the Term Loan shall bear interest at the rate of three
hundred fifty (350) basis points in excess of the LIBOR Rate for the applicable
Interest Period, such rates to remain fixed for such Interest Period. "Interest
Period" shall mean any continuous period of one (1), two (2) or three (3)
months, as selected from time to time by Borrower by irrevocable notice (in
writing, by telecopy, telex, electronic mail or cable) given to Lender not less
than three (3) Business Days prior to the first day of each respective Interest
Period; provided that: (A) each such period occurring after such initial period
shall commence on the day on which the immediately preceding period expires; (B)
the final Interest Period shall be such that its expiration occurs on or before
the end of the Original Term; and (C) if for any reason Borrower shall fail to
timely select a period, then such Loans shall continue as, or revert to, Prime
Rate Loans. Interest shall be payable on the first Business Day of each month in
arrears and on the last Business Day of such Interest Period.

(iii)        Upon the occurrence of an Event of Default and during the
continuance thereof, the Loans shall bear interest at the rate of two percent
(2.0%) per annum in excess of the interest rate otherwise payable thereon, which
interest shall be payable on demand. All interest shall be calculated on the
basis of a 360-day year.

 

(b)

Other LIBOR Provisions.

(i)           Subject to the provisions of this Agreement, Borrower shall have
the option (A) as of any date, to convert all or any part of the Prime Rate
Loans to, or request that new Loans be made as, LIBOR Rate Loans of various
Interest Periods, (B) as of the last day of any Interest Period, to continue all
or any portion of the relevant LIBOR Rate Loans as LIBOR Rate Loans; (C) as of
the last day of any Interest Period, to convert all or any portion of the LIBOR
Rate Loans to Prime Rate Loans; and (D) at any time, to request new Loans as
Prime Rate Loans; provided, that Loans may not be continued as or converted to
LIBOR Rate Loans, if the continuation or conversion thereof would violate the
provisions of subsections 4(b)(ii) or 4(b)(iii) of this Agreement or if an Event
of Default has occurred.

(ii)         Lender's determination of the LIBOR Rate as provided above shall be
conclusive, absent manifest error. Furthermore, if Lender determines, in good
faith (which determination shall be conclusive, absent manifest error), prior to
the commencement of any Interest Period that (A) U.S. Dollar deposits of
sufficient amount and maturity for funding the Loans are not available to Lender
in the London Interbank Eurodollar market in the ordinary course of business, or
(B) by reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the rate of interest to be
applicable to the Loans requested by Borrower to be LIBOR Rate Loans or the
Loans bearing interest at the rates set forth in subsection 4(a)(ii) of this
Agreement shall not represent the effective pricing to Lender for U.S. Dollar
deposits of a comparable amount for the relevant

 

Ver 9

-14-

 

 

period (such as for example, but not limited to, official reserve requirements
required by Regulation D to the extent not given effect in determining the
rate), Lender shall promptly notify Borrower and (1) all existing LIBOR Rate
Loans shall convert to Prime Rate Loans upon the end of the applicable Interest
Period, and (2) no additional LIBOR Rate Loans shall be made until such
circumstances are cured.

(iii)        If, after the date hereof, the introduction of, or any change in
any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over Lender or its lending offices (a "Regulatory Change"), shall, in the
opinion of counsel to Lender, make it unlawful for Lender to make or maintain
LIBOR Rate Loans, then Lender shall promptly notify Borrower and (A) the LIBOR
Rate Loans shall immediately convert to Prime Rate Loans on the last Business
Day of the then existing Interest Period or on such earlier date as required by
law and (B) no additional LIBOR Rate Loans shall be made until such circumstance
is cured.

(iv)        If, for any reason, a LIBOR Rate Loan is paid prior to the last
Business Day of any Interest Period or if a LIBOR Rate Loan does not occur on a
date specified by Borrower in its request (other than as a result of a default
by Lender), Borrower agrees to indemnify Lender against any loss (including any
loss on redeployment of the deposits or other funds acquired by Lender to fund
or maintain such LIBOR Rate Loan) cost or expense incurred by Lender as a result
of such prepayment.

(v)          If any Regulatory Change (whether or not having the force of law)
shall (A) impose, modify or deem applicable any assessment, reserve, special
deposit or similar requirement against assets held by, or deposits in or for the
account of or loans by, or any other acquisition of funds or disbursements by,
Lender; (B) subject Lender or the LIBOR Rate Loans to any Tax or change the
basis of taxation of payments to Lender of principal or interest due from
Borrower to Lender hereunder (other than a change in the taxation of the overall
net income of Lender); or (C) impose on Lender any other condition regarding the
LIBOR Rate Loans or Lender's funding thereof, and Lender shall determine (which
determination shall be conclusive, absent any manifest error) that the result of
the foregoing is to increase the cost to Lender of making or maintaining the
LIBOR Rate Loans or to reduce the amount of principal or interest received by
Lender hereunder, then Borrower shall pay to Lender, on demand, such additional
amounts as Lender shall, from time to time, determine are sufficient to
compensate and indemnify Lender from such increased cost or reduced amount.

(vi)        Lender shall receive payments of amounts of principal of and
interest with respect to the LIBOR Rate Loans free and clear of, and without
deduction for, any Taxes. If (A) Lender shall be subject to any Tax in respect
of any LIBOR Rate Loans or any part thereof or, (B) Borrower shall be required
to withhold

 

Ver 9

-15-

 

 

or deduct any Tax from any such amount, the LIBOR Rate applicable to such LIBOR
Rate Loans shall be adjusted by Lender to reflect all additional costs incurred
by Lender in connection with the payment by Lender or the withholding by
Borrower of such Tax and Borrower shall provide Lender with a statement
detailing the amount of any such Tax actually paid by Borrower. Determination by
Lender of the amount of such costs shall be conclusive, absent manifest error.
If after any such adjustment any part of any Tax paid by Lender is subsequently
recovered by Lender, Lender shall reimburse Borrower to the extent of the amount
so recovered. A certificate of an officer of Lender setting forth the amount of
such recovery and the basis therefor shall be conclusive, absent manifest error.

(vii)       Each request for LIBOR Rate Loans shall be in an amount not less
than One Million and No/100 Dollars ($1,000,000.00), and in integral multiples
of, One Hundred Thousand and No/100 Dollars ($100,000.00).

(viii)      Unless otherwise specified by Borrower, all Loans shall be Prime
Rate Loans.

(ix)        No more than three (3) Interest Periods may be in effect with
respect to outstanding LIBOR Rate Loans at any one time.

 

(c)

Fees And Charges.

(i)           Facilities Fee: Borrower shall pay to Lender an annual facilities
fee of Ten Thousand and No/100 Dollars ($10,000.00), which fee shall be fully
earned by Lender and payable on the date that Lender makes its initial
disbursement under this Agreement and on each anniversary of the date hereof
during the Original Term.

(ii)          Closing Fee: Borrower shall pay to Lender a closing fee of
one-half of one percent (1/2 of 1%) of the Maximum Loan Limit, which fee shall
be fully earned and payable on the date of disbursement of the initial Loans
hereunder.

(iii)        Unused Line Fee: Borrower shall pay to Lender an unused line fee of
one-half of one percent (1/2 of 1%) of the difference between the Maximum
Revolving Loan Limit and the average daily balance of the Revolving Loans plus
the Letter of Credit Obligations for each month, which fee shall be fully earned
by Lender and payable monthly in arrears on the first Business Day of each
month. Said fee shall be calculated on the basis of a 360 day year.

(iv)        Costs and Expenses: Borrower shall reimburse Lender for all costs
and expenses, including, without limitation, legal expenses and reasonable
attorneys' fees (whether for internal or outside counsel), incurred by Lender in
connection with the (i) documentation and consummation of this transaction and
any other transactions between Borrower and Lender, including, without
limitation, Uniform Commercial Code and other public record searches and
filings, overnight courier or other express or messenger delivery, appraisal
costs, surveys, title insurance

 

Ver 9

-16-

 

 

and environmental audit or review costs; (ii) collection, protection or
enforcement of any rights in or to the Collateral; (iii) collection of any
Liabilities; and (iv) administration and enforcement of any of Lender's rights
under this Agreement or any Other Agreement (including, without limitation, any
costs and expenses of any third party provider engaged by Lender for such
purposes). Borrower shall also pay all normal service charges with respect to
all accounts maintained by Borrower with Lender and LaSalle Bank and any
additional services requested by Borrower from Lender and LaSalle Bank. All such
costs, expenses and charges shall, if owed to LaSalle Bank, be reimbursed by
Lender and in such event or in the event such costs and expenses are owed to
Lender, shall constitute Liabilities hereunder, shall be payable by Borrower to
Lender on demand, and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder.

(v)          Capital Adequacy Charge. If Lender shall have determined that the
adoption of any law, rule or regulation regarding capital adequacy, or any
change therein or in the interpretation or application thereof, or compliance by
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any central bank or governmental authority enacted
after the date hereof, does or shall have the effect of reducing the rate of
return on such party's capital as a consequence of its obligations hereunder to
a level below that which Lender could have achieved but for such adoption,
change or compliance (taking into consideration Lender's policies with respect
to capital adequacy) by a material amount, then from time to time, after
submission by Lender to Borrower of a written demand therefor ("Capital Adequacy
Demand") together with the certificate described below, Borrower shall pay to
Lender such additional amount or amounts ("Capital Adequacy Charge") as will
compensate Lender for such reduction, such Capital Adequacy Demand to be made
with reasonable promptness following such determination. A certificate of Lender
claiming entitlement to payment as set forth above shall be conclusive in the
absence of manifest error. Such certificate shall set forth the nature of the
occurrence giving rise to such reduction, the amount of the Capital Adequacy
Charge to be paid to Lender, and the method by which such amount was determined.
In determining such amount, Lender may use any reasonable averaging and
attribution method, applied on a non-discriminatory basis.

 

(d)

Maximum Interest.

It is the intent of the parties that the rate of interest and other charges to
Borrower under this Agreement and the Other Agreements shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Lender may lawfully charge Borrower,
then the obligation to pay interest and other charges shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid, then such amount shall be refunded to Borrower.

 

Ver 9

-17-

 

 

 

 

5.

COLLATERAL.

 

 

(a)

Grant of Security Interest to Lender.

As security for the payment of all Loans now or in the future made by Lender to
Borrower hereunder and for the payment or other satisfaction of all other
Liabilities, Borrower hereby assigns to Lender and grants to Lender a continuing
security interest in the following property of Borrower, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located: (a) all Accounts (whether or not Eligible Accounts) and all Goods whose
sale, lease or other disposition by Borrower has given rise to Accounts and have
been returned to, or repossessed or stopped in transit by, Borrower; (b) all
Chattel Paper, Instruments, Documents and General Intangibles (including,
without limitation, all patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, goodwill, copyrights, copyright
applications, registrations, licenses, software, franchises, customer lists, tax
refund claims, claims against carriers and shippers, guarantee claims, contract
rights, payment intangibles, security interests, security deposits and rights to
indemnification); (c) all Inventory (whether or not Eligible Inventory); (d) all
Goods (other than Inventory), including, without limitation, Equipment, vehicles
and Fixtures; (e) all Investment Property; (f) all Deposit Accounts, bank
accounts, deposits and cash; (g)  all Letter-of-Credit Rights; (h)  Commercial
Tort Claims listed on Exhibit C hereto (i) any other property of Borrower now or
hereafter in the possession, custody or control of Lender or any agent or any
parent, affiliate or subsidiary of Lender or any participant with Lender in the
Loans, for any purpose (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise) and (j) all additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of Borrower's books and records
relating to any of the foregoing and to Borrower's business.

 

(b)

Other Security.

Lender, in its sole discretion, without waiving or releasing any obligation,
liability or duty of Borrower under this Agreement or the Other Agreements or
any Event of Default, may at any time or times hereafter, but shall not be
obligated to, pay, acquire or accept an assignment of any security interest,
lien, encumbrance or claim asserted by any Person in, upon or against the
Collateral, provided, that Lender may take such actions with respect to
Permitted Liens only after the occurrence and during the continuance of an Event
of Default. All sums paid by Lender in respect thereof and all costs, fees and
expenses including, without limitation, reasonable attorney fees, all court
costs and all other charges relating thereto incurred by Lender shall constitute
Liabilities, payable by Borrower to Lender on demand and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder.

 

(c)

Possessory Collateral.

Immediately upon Borrower's receipt of any portion of the Collateral evidenced
by an agreement, Instrument or Document, including, without limitation, any

 

Ver 9

-18-

 

 

Tangible Chattel Paper and any Investment Property consisting of certificated
securities, Borrower shall deliver the original thereof to Lender together with
an appropriate endorsement or other specific evidence of assignment thereof to
Lender (in form and substance acceptable to Lender). If an endorsement or
assignment of any such items shall not be made for any reason, Lender is hereby
irrevocably authorized, as Borrower's attorney and agent-in-fact, to endorse or
assign the same on Borrower's behalf.

 

(d)

Electronic Chattel Paper.

To the extent that Borrower obtains or maintains any Electronic Chattel Paper,
Borrower shall create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (i) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided in clauses (iv), (v) and (vi) below, unalterable, (ii) the
authoritative copy identifies Lender as the assignee of the record or records,
(iii) the authoritative copy is communicated to and maintained by the Lender or
its designated custodian, (iv) copies or revisions that add or change an
identified assignee of the authoritative copy can only be made with the
participation of Lender, (v) each copy of the authoritative copy and any copy of
a copy is readily identifiable as a copy that is not the authoritative copy and
(vi) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

6.            PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS
THEREIN.

Borrower shall, at Lender's request, at any time and from time to time,
authenticate, execute and deliver to Lender such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Lender) and do
such other acts and things or cause third parties to do such other acts and
things as Lender may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Lender (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the
Liabilities, and in order to facilitate the collection of the Collateral.
Borrower irrevocably hereby makes, constitutes and appoints Lender (and all
Persons designated by Lender for that purpose) as Borrower's true and lawful
attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Lender's security interest in the
Collateral. Borrower further agrees that a carbon, photographic, photostatic or
other reproduction of this Agreement or of a financing statement shall be
sufficient as a financing statement. Borrower further ratifies and confirms the
prior filing by Lender of any and all financing statements which identify the
Borrower as debtor, Lender as secured party and any or all Collateral as
collateral.

 

Ver 9

-19-

 

 

 

 

7.

POSSESSION OF COLLATERAL AND RELATED MATTERS.

Until otherwise notified by Lender following the occurrence of an Event of
Default, Borrower shall have the right, except as otherwise provided in this
Agreement, in the ordinary course of Borrower's business, to (a) sell, lease or
furnish under contracts of service any of Borrower's Inventory normally held by
Borrower for any such purpose; (b) use and consume any raw materials, work in
process or other materials normally held by Borrower for such purpose; and (c)
dispose of obsolete or unuseful Equipment so long as all of the proceeds thereof
are paid to Lender for application to the Liabilities (except for such proceeds
which are required to be delivered to the holder of a Permitted Lien which is
prior in right of payment); provided, however, that a sale in the ordinary
course of business shall not include any transfer or sale in satisfaction,
partial or complete, of a debt owed by Borrower.

 

8.

COLLECTIONS.

(a)          Borrower shall direct all of its Account Debtors to make all
payments on the Accounts directly to a post office box (the "Lock Box")
designated by, and under the exclusive control of, Lender, at a financial
institution acceptable to Lender. Borrower shall establish an account (the "Lock
Box Account") in Lender's name with a financial institution acceptable to
Lender, into which all payments received in the Lock Box shall be deposited, and
into which Borrower will immediately deposit all payments received by Borrower
on Accounts in the identical form in which such payments were received, whether
by cash or check. If Borrower, any Affiliate or Subsidiary, any shareholder,
officer, director, employee or agent of Borrower or any Affiliate or Subsidiary,
or any other Person acting for or in concert with Borrower shall receive any
monies, checks, notes, drafts or other payments relating to or as Proceeds of
Accounts or other Collateral, Borrower and each such Person shall receive all
such items in trust for, and as the sole and exclusive property of, Lender and,
immediately upon receipt thereof, shall remit the same (or cause the same to be
remitted) in kind to the Lock Box Account. The financial institution with which
the Lock Box Account is established shall acknowledge and agree, in a manner
satisfactory to Lender, that the amounts on deposit in such Lock Box and Lock
Box Account are the sole and exclusive property of Lender, that such financial
institution will follow the instructions of Lender with respect to disposition
of funds in the Lock Box and Lock Box Account without further consent from
Borrower, that such financial institution has no right to setoff against the
Lock Box or Lock Box Account or against any other account maintained by such
financial institution into which the contents of the Lock Box or Lock Box
Account are transferred, and that such financial institution shall wire, or
otherwise transfer in immediately available funds to Lender in a manner
satisfactory to Lender, funds deposited in the Lock Box Account on a daily basis
as such funds are collected. Borrower agrees that all payments made to such Lock
Box Account or otherwise received by Lender, whether in respect of the Accounts
or as Proceeds of other Collateral or otherwise (except for proceeds of
Collateral which are required to be delivered to the holder of a Permitted Lien
which is prior in right of payment), will be applied on account of the
Liabilities in accordance with the terms of this Agreement; provided, that so
long as no Event of Default has occurred, payments received by Lender shall not
be applied

 

Ver 9

-20-

 

 

to the unmatured portion of the LIBOR Rate Loans, but shall be held in a cash
collateral account maintained by Lender, until the earlier of (i) the last
Business Day of the Interest Period applicable to such LIBOR Rate Loan and (ii)
the occurrence of an Event of Default; provided further, that so long as no
Event of Default has occurred, the immediately available funds in such cash
collateral account may be disbursed, at Borrower's discretion, to Borrower so
long as after giving effect to such disbursement, Borrower's availability under
subsection 2(a) hereof at such time, equals or exceeds the outstanding Revolving
Loans at such time. Borrower agrees to pay all customary fees, costs and
expenses in connection with opening and maintaining the Lock Box and Lock Box
Account. All of such fees, costs and expenses if not paid by Borrower, may be
paid by Lender and in such event all amounts paid by Lender shall constitute
Liabilities hereunder, shall be payable to Lender by Borrower upon demand, and,
until paid, shall bear interest at the highest rate then applicable to Loans
hereunder. All checks, drafts, instruments and other items of payment or
Proceeds of Collateral shall be endorsed by Borrower to Lender, and, if that
endorsement of any such item shall not be made for any reason, Lender is hereby
irrevocably authorized to endorse the same on Borrower's behalf. For the purpose
of this section, Borrower irrevocably hereby makes, constitutes and appoints
Lender (and all Persons designated by Lender for that purpose) as Borrower's
true and lawful attorney and agent-in-fact (i) to endorse Borrower's name upon
said items of payment and/or Proceeds of Collateral and upon any Chattel Paper,
Document, Instrument, invoice or similar document or agreement relating to any
Account of Borrower or Goods pertaining thereto; (ii) to take control in any
manner of any item of payment or Proceeds thereof and (iii) to have access to
any lock box or postal box into which any of Borrower's mail is deposited, and
open and process all mail addressed to Borrower and deposited therein.

(b)          Lender may, at any time and from time to time after the occurrence
and during the continuance of an Event of Default, whether before or after
notification to any Account Debtor and whether before or after the maturity of
any of the Liabilities, (i) enforce collection of any of Borrower's Accounts or
other amounts owed to Borrower by suit or otherwise; (ii) exercise all of
Borrower's rights and remedies with respect to proceedings brought to collect
any Accounts or other amounts owed to Borrower; (iii) surrender, release or
exchange all or any part of any Accounts or other amounts owed to Borrower, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (iv) sell or assign any Account of
Borrower or other amount owed to Borrower upon such terms, for such amount and
at such time or times as Lender deems advisable; (v) prepare, file and sign
Borrower's name on any proof of claim in bankruptcy or other similar document
against any Account Debtor or other Person obligated to Borrower; and (vi) do
all other acts and things which are necessary, in Lender's sole discretion, to
fulfill Borrower's obligations under this Agreement and the Other Agreements and
to allow Lender to collect the Accounts or other amounts owed to Borrower. In
addition to any other provision hereof, Lender may at any time, after the
occurrence and during the continuance of an Event of Default, at Borrower's
expense, notify any parties obligated on any of the Accounts to make payment
directly to Lender of any amounts due or to become due thereunder.

 

Ver 9

-21-

 

 

(c)          For purposes of calculating interest and fees, Lender shall, within
two (2) Business Days after receipt by Lender at its office in Chicago, Illinois
of (i) checks and (ii) cash or other immediately available funds from
collections of items of payment and Proceeds of any Collateral, apply the whole
or any part of such collections or Proceeds against the Liabilities in such
order as Lender shall determine in its sole discretion. For purposes of
determining the amount of Loans available for borrowing purposes, checks and
cash or other immediately available funds from collections of items of payment
and Proceeds of any Collateral shall be applied in whole or in part against the
Liabilities, in such order as Lender shall determine in its sole discretion, on
the day of receipt, subject to actual collection.

(d)          On a monthly basis, Lender shall deliver to Borrower an account
statement showing all Loans, charges and payments, which shall be deemed final,
binding and conclusive upon Borrower unless Borrower notifies Lender in writing,
specifying any error therein, within thirty (30) days of the date such account
statement is sent to Borrower and any such notice shall only constitute an
objection to the items specifically identified.

9.            COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

 

(a)

Daily Reports.

Borrower shall deliver to Lender an executed daily loan report and certificate
in Lender's then current form at least two times each week, which shall be
accompanied by copies of Borrower's sales journal, cash receipts journal and
credit memo journal for the relevant period. Such report shall reflect the
activity of Borrower with respect to Accounts for the period commencing from the
date the prior daily report was submitted to Lender to the date the current
daily report is submitted to Lender, and shall be in a form and with such
specificity as is satisfactory to Lender and shall contain such additional
information concerning Accounts and Inventory as may be requested by Lender
including, without limitation, but only if specifically requested by Lender,
copies of all invoices prepared in connection with such Accounts.

 

(b)

Monthly Reports.

Borrower shall deliver to Lender, in addition to any other reports, as soon as
practicable and in any event: (i) within ten (10) days after the end of each
month, (A) a detailed trial balance of Borrower's Accounts aged per invoice
date, in form and substance reasonably satisfactory to Lender including, without
limitation, the names and addresses of all Account Debtors of Borrower, and (B)
a summary and detail of accounts payable (such Accounts and accounts payable
divided into such time intervals as Lender may require in its sole discretion),
including a listing of any held checks; and (ii) within twenty (20) days after
the end of each month, the general ledger inventory account balance, a perpetual
inventory report and Lender's standard form of Inventory report then in effect
or the form most recently requested from Borrower by Lender, for Borrower by
each category of Inventory, together with a description of the monthly change in
each category of Inventory.

 

Ver 9

-22-

 

 

 

 

(c)

Financial Statements.

Borrower shall deliver to Lender the following financial information, all of
which shall be prepared in accordance with generally accepted accounting
principles onsistently applied, and shall be accompanied by a compliance
certificate in the form of Exhibit B hereto, which compliance certificate shall
include a calculation of all financial covenants contained in this Agreement:
(i) no later than twenty (20) days after each calendar month, copies of
internally prepared financial statements, including, without limitation, balance
sheets and statements of income, retained earnings and cash flow of Borrower,
certified by the Chief Financial Officer of Borrower and (ii) no later than
ninety (90) days after the end of each of Borrower's Fiscal Years, audited
annual financial statements with an unqualified opinion by independent certified
public accountants selected by Borrower and reasonably satisfactory to Lender
which shall include, without limitation, McGladrey & Pullen, LLP, which
financial statements shall be accompanied by (A) a letter from such accountants
acknowledging that they are aware that a primary intent of Borrower in obtaining
such financial statements is to influence Lender and that Lender is relying upon
such financial statements in connection with the exercise of its rights
hereunder, provided, that Borrower shall only be required to use its reasonable
efforts exercised in good faith to obtain such letter; (B) copies of any
management letters sent to the Borrower by such accountants and (C) a peer
review letter of Borrower’s accountants.

 

(d)

Annual Projections.

As soon as practicable and in any event prior to the beginning of each Fiscal
Year, Borrower shall deliver to Lender projected balance sheets, statements of
income and cash flow for Borrower, for each of the twelve (12) months during
such Fiscal Year, which shall include the assumptions used therein, together
with appropriate supporting details as reasonably requested by Lender.

 

(e)

Explanation of Budgets and Projections.

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in subsection 9(d) above, Borrower shall deliver a letter
signed by the President or a Vice President of Borrower and by the Treasurer or
Chief Financial Officer of Borrower, describing, comparing and analyzing, in
detail, all changes and developments between the anticipated financial results
included in such projections or budgets and the historical financial statements
of Borrower.

 

(f)

Public Reporting.

Promptly upon the filing thereof, Borrower shall deliver to Lender copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission, as well as promptly providing to Lender copies of any reports and
proxy statements delivered to its shareholders.

 

Ver 9

-23-

 

 

 

 

(g)

Other Information.

Promptly following request therefor by Lender, such other business or financial
data, reports, appraisals and projections as Lender may reasonably request.

 

10.

TERMINATION; AUTOMATIC RENEWAL.

THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL THE EARLIER TO
OCCUR OF: (w) JULY 19, 2008 (THE “FINAL MATURITY DATE”) AND (x) A DATE THAT IS
THIRTY (30) DAYS PRIOR TO THE EARLIEST MATURITY DATE (WHETHER BY ACCELERATION OR
OTHERWISE) SET FORTH IN ANY INSTRUMENT, DOCUMENT OR AGREEMENT CONSTITUTING THE
SUBORDINATED INDEBTEDNESS, AS SUCH INSTRUMENT, DOCUMENT OR AGREEMENT IS IN
EFFECT AS OF THE DATE HEREOF OR AS SUCH INSTRUMENT, DOCUMENT OR AGREEMENT
EVIDENCING THE SUBORDINATED INDEBTEDNESS MAY BE AMENDED IN ACCORDANCE WITH THE
TERMS OF ANY SUBORDINATION AGREEMENT BETWEEN LENDER AND THE HOLDER OF SUCH
SUBORDINATED INDEBTEDNESS, PROVIDED THAT ANY EXTENSION OF THE MATURITY DATE OF
ANY SUBORDINATED INDEBTEDNESS SHALL NOT BE EFFECTIVE TO EXTEND THE ORIGINAL TERM
HEREOF WITHOUT THE CONSENT OF LENDER (THE "ORIGINAL TERM") UNLESS THE DUE DATE
OF THE LIABILITIES IS ACCELERATED PURSUANT TO SECTION 16 HEREOF. If one or more
of the events specified above occurs or this Agreement otherwise expires, then
(i) Lender shall not make any additional Loans on or after the date identified
as the date on which the Liabilities are to be repaid; and (ii) this Agreement
shall terminate on the date thereafter that the Liabilities are paid in full. At
such time as Borrower has repaid all of the Liabilities and this Agreement has
terminated, Borrower shall deliver to Lender a release, in form and substance
satisfactory to Lender, of all obligations and liabilities of Lender and its
officers, directors, employees, agents, parents, subsidiaries and affiliates to
Borrower, and if Borrower is obtaining new financing from another lender,
Borrower shall deliver such lender's indemnification of Lender, in form and
substance satisfactory to Lender, for checks which Lender has credited to
Borrower's account, but which subsequently are dishonored for any reason or for
automatic clearinghouse or wire transfers not yet posted to Borrower’s account.
If, during the term of this Agreement, Borrower prepays all of the Liabilities
and this Agreement is terminated, Borrower agrees to pay to Lender as a
prepayment fee, in addition to the payment of all other Liabilities, an amount
equal to (i) three percent (3%) of the Maximum Loan Limit if such prepayment
occurs two (2) years or more prior to the Final Maturity Date, (ii) two percent
(2%) of the Maximum Loan Limit if such prepayment occurs less than two (2)
years, but at least one (1) year prior to the Final Maturity Date, or (iii) one
percent (1%) of the Maximum Loan Limit if such prepayment occurs less than one
(1) year prior to the end of the Final Maturity Date. Notwithstanding the
foregoing, in the event that the Loans are prepaid in full in conjunction with a
refinance of the Subordinated Indebtedness and this Agreement is terminated,
then Borrower shall not be required to pay a prepayment fee.

 

Ver 9

-24-

 

 

 

 

11.

REPRESENTATIONS AND WARRANTIES.

Borrower hereby represents and warrants to Lender, which representations and
warranties (whether appearing in this Section 11 or elsewhere) shall be true at
the time of Borrower's execution hereof and the closing of the transactions
described herein or related hereto, shall remain true until the repayment in
full and satisfaction of all the Liabilities and termination of this Agreement,
and shall be remade by Borrower at the time each Loan is made pursuant to this
Agreement, provided, that representations and warranties made as of a particular
date shall be true and correct as of such date.

 

(a)

Financial Statements and Other Information.

The financial statements and other information delivered or to be delivered by
Borrower to Lender at or prior to the date of this Agreement fairly present in
all material respects the financial condition of Borrower, and there has been no
material adverse change in the financial condition, the operations or any other
status of Borrower since the date of the financial statements delivered to
Lender most recently prior to the date of this Agreement. All written
information now or heretofore furnished by Borrower to Lender is true and
correct as of the date with respect to which such information was furnished.

 

 

(b)

Locations.

The office where Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, Borrower's principal place of business and
all of orrower's other places of business, locations of Collateral and post
office boxes and locations of bank accounts are as set forth in Exhibit A and at
other locations within the continental United States of which Lender has been
advised by Borrower in accordance with subsection 12(b)(i). The Collateral,
including, without limitation, the Equipment (except any part thereof which
Borrower shall have advised Lender in writing consists of Collateral normally
used in more than one state) is kept, or, in the case of vehicles, based, only
at the addresses set forth on Exhibit A, and at other locations within the
continental United States of which Lender has been advised by Borrower in
writing in accordance with subsection 12(b)(i) hereof.

 

(c)

Loans by Borrower.

Borrower has not made any loans or advances to any Affiliate or other Person
except for advances authorized hereunder to employees, officers and directors of
Borrower for travel and other expenses arising in the ordinary course of
Borrower's business.

 

(d)

Accounts and Inventory.

Each Account or item of Inventory which Borrower shall, expressly or by
implication, request Lender to classify as an Eligible Account or as Eligible
Inventory, respectively, shall, as of the time when such request is made,
conform in all respects to the

 

Ver 9

-25-

 

 

requirements of such classification as set forth in the respective definitions
of "Eligible Account" and "Eligible Inventory" as set forth herein and as
otherwise established by Lender from time to time.

 

(e)

Liens.

Borrower is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by Borrower, free from all liens, claims,
security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

 

(f)

Organization, Authority and No Conflict.

Borrower is a corporation, duly organized, validly existing and in good standing
in the State of Indiana, its state organizational identification number is
2001042700056 and Borrower is duly qualified and in good standing in all states
where the nature and extent of the business transacted by it or the ownership of
its assets makes such qualification necessary or, if Borrower is not so
qualified, Borrower may cure any such failure without losing any of its rights,
incurring any liens or material penalties, or otherwise affecting Lender’s
rights. Borrower has the right and power and is duly authorized and empowered to
enter into, execute and deliver this Agreement and the Other Agreements and
perform its obligations hereunder and thereunder. Borrower's execution, delivery
and performance of this Agreement and the Other Agreements does not conflict
with the provisions of the organizational documents of Borrower, any statute,
regulation, ordinance or rule of law, or any agreement, contract or other
document which may now or hereafter be binding on Borrower, except for conflicts
with agreements, contracts or other documents which would not have a Material
Adverse Effect on Borrower, and Borrower's execution, delivery and performance
of this Agreement and the Other Agreements shall not result in the imposition of
any lien or other encumbrance upon any of Borrower's property (other than
Permitted Liens) under any existing indenture, mortgage, deed of trust, loan or
credit agreement or other agreement or instrument by which Borrower or any of
its property may be bound or affected.

 

(g)

Litigation.

Except as disclosed to Lender on Schedule 11(g) hereto, there are no actions or
proceedings which are pending or, to the best of Borrower’s knowledge,
threatened against Borrower which is, in the determination of Lender, reasonably
likely to have a Material Adverse Effect on Borrower, and Borrower shall,
promptly upon becoming aware of any such pending or threatened action or
proceeding, give written notice thereof to Lender. Borrower has no Commercial
Tort Claims pending other than those set forth on Exhibit C hereto as Exhibit C
may be amended from time to time.

 

Ver 9

-26-

 

 

 

 

(h)

Compliance with Laws and Maintenance of Permits.

Borrower has obtained all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which would have a
Material Adverse Effect on Borrower. Borrower is in compliance in all material
respects with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, Environmental
Laws and statutes, orders, regulations, rules and ordinances relating to taxes,
employer and employee contributions and similar items, securities, ERISA or
employee health and safety) the failure to comply with which would have a
Material Adverse Effect on Borrower.

 

(i)

Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, Borrower is not conducting, permitting or suffering to
be conducted, transactions with any Affiliate other than transactions with
Affiliates for the purchase or sale of Inventory or services in the ordinary
course of business pursuant to terms that are no less favorable to Borrower than
the terms upon which such transactions would have been made had they been made
to or with a Person that is not an Affiliate.

 

(j)

Names and Trade Names.

Borrower's name has always been as set forth on the first page of this Agreement
and Borrower uses no trade names, assumed names, fictitious names or division
names in the operation of its business, except as set forth on Schedule 11(j)
hereto.

 

(k)

Equipment.

Except for Permitted Liens, Borrower has good and indefeasible and merchantable
title to and ownership of all Equipment. No Equipment is a Fixture to real
estate unless such real estate is owned by Borrower and is subject to a mortgage
in favor of Lender, or if such real estate is leased, is subject to a landlord's
agreement in favor of Lender on terms acceptable to Lender, or an accession to
other personal property unless such personal property is subject to a first
priority lien in favor of Lender.

 

 

(l)

Enforceability.

This Agreement and the Other Agreements to which Borrower is a party are the
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.

 

m)

Solvency.

Borrower is, after giving effect to the transactions contemplated hereby,
solvent, able to pay its debts as they become due, has capital sufficient to
carry on its business, now owns property having a value both at fair valuation
and at present fair saleable

 

Ver 9

-27-

 

 

value greater than the amount required to pay its debts, and will not be
rendered insolvent by the execution and delivery of this Agreement or any of the
Other Agreements or by completion of the transactions contemplated hereunder or
thereunder.

 

(n)

Indebtedness.

Except as set forth on Schedule 11(n) hereto or as permitted herein, Borrower is
not obligated (directly or indirectly), for any loans or other indebtedness for
borrowed money other than the Loans.

 

(o)

Margin Security and Use of Proceeds.

Borrower does not own any margin securities, and none of the proceeds of the
Loans hereunder shall be used for the purpose of purchasing or carrying any
margin securities or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase any margin securities or for any other
purpose not permitted by Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

 

(p)

Parent, Subsidiaries and Affiliates.

Except as set forth on Schedule 11(p) hereto, Borrower has no Parents,
Subsidiaries or other Affiliates or divisions, nor is Borrower engaged in any
joint venture or partnership with any other Person.

 

(q)

No Defaults.

Borrower is not in default under any material contract, lease or commitment to
which it is a party or by which it is bound, nor does Borrower know of any
dispute regarding any contract, lease or commitment which would have a Material
Adverse Effect on Borrower.

 

(r)

Employee Matters.

There are no controversies pending or threatened between Borrower and any of its
employees, agents or independent contractors other than employee grievances
arising in the ordinary course of business which would not, in the aggregate,
have a Material Adverse Effect on Borrower, and Borrower is in compliance with
all federal and state laws respecting employment and employment terms,
conditions and practices except for such non-compliance which would not have a
Material Adverse Effect on Borrower.

 

(s)

Intellectual Property.

Borrower possesses adequate licenses, patents, patent applications, copyrights,
service marks, trademarks, trademark applications, tradestyles and trade names
to continue to conduct its business as heretofore conducted by it, except to the
extent that the failure to possess such items would not have a Material Adverse
Effect on Borrower.

 

Ver 9

-28-

 

 

 

 

(t)

Environmental Matters.

Borrower has not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder and the operations of the Borrower
comply in all material respects with all Environmental Laws and all licenses,
permits, certificates, approvals and similar authorizations thereunder. There
has been no investigation, proceeding, complaint, order, directive, claim,
citation or notice by any governmental authority or any other Person, nor is any
pending or to the best of the Borrower’s knowledge threatened with respect to
any non-compliance with or violation of the requirements of any Environmental
Law by the Borrower or the release, spill or discharge, threatened or actual, of
any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects the
Borrower or its business, operations or assets or any properties at which the
Borrower has transported, stored or disposed of any Hazardous Materials.
Borrower has no material liability (contingent or otherwise) in connection with
a release, spill or discharge, threatened or actual, of any Hazardous Materials
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials.

 

(u)

ERISA Matters.

Borrower has paid and discharged all obligations and liabilities arising under
ERISA of a character which, if unpaid or unperformed, might result in the
imposition of a lien against any of its properties or assets.

 

12.

AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Lender's prior written consent waiving
or modifying any of Borrower's covenants hereunder in any specific instance,
Borrower covenants and agrees as follows:

 

(a)

Maintenance of Records.

Borrower shall at all times keep accurate and complete books, records and
accounts with respect to all of Borrower's business activities, in accordance
with sound accounting practices and generally accepted accounting principles
consistently applied, and shall keep such books, records and accounts, and any
copies thereof, only at the addresses indicated for such purpose on Exhibit A.

 

Ver 9

-29-

 

 

 

 

(b)

Notices.

Borrower shall:

(i)           Locations. Promptly (but in no event less than ten (10) days prior
to the occurrence thereof) notify Lender of the proposed opening of any new
place of business or new location of Collateral, the closing of any existing
place of business or location of Collateral, any change of in the location of
Borrower's books, records and accounts (or copies thereof), the opening or
closing of any post office box, the opening or closing of any bank account or,
if any of the Collateral consists of Goods of a type normally used in more than
one state, the use of any such Goods in any state other than a state in which
Borrower has previously advised Lender that such Goods will be used.

(ii)         Eligible Accounts and Inventory. Promptly upon becoming aware
thereof, notify Lender if any Account or Inventory identified by Borrower to
Lender as an Eligible Account or Eligible Inventory becomes ineligible for any
reason.

(iii)        Litigation and Proceedings. Promptly upon becoming aware thereof,
notify Lender of any actions or proceedings which are pending or threatened
against Borrower which might have a Material Adverse Effect on Borrower and of
any Commercial Tort Claims of Borrower which may arise, which notice shall
constitute Borrower's authorization to amend Exhibit C to add such Commercial
Tort Claim.

(iv)        Names and Trade Names. Notify Lender within ten (10) days of the
change of its name or the use of any trade name, assumed name, fictitious name
or division name not previously disclosed to Lender in writing.

(v)          ERISA Matters. Promptly notify Lender of (x) the occurrence of any
"reportable event" (as defined in ERISA) which might result in the termination
by the Pension Benefit Guaranty Corporation (the "PBGC") of any employee benefit
plan ("Plan") covering any officers or employees of the Borrower, any benefits
of which are, or are required to be, guaranteed by the PBGC, (y) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor or (z) its intention to terminate or withdraw
from any Plan.

(vi)        Environmental Matters. Immediately notify Lender upon becoming aware
of any investigation, proceeding, complaint, order, directive, claim, citation
or notice with respect to any non-compliance with or violation of the
requirements of any Environmental Law by Borrower or the generation, use,
storage, treatment, transportation, manufacture handling, production or disposal
of any Hazardous Materials or any other environmental, health or safety matter
which affects Borrower or its business operations or assets or any properties at
which Borrower has

 

Ver 9

-30-

 

 

transported, stored or disposed of any Hazardous Materials, unless the foregoing
could not reasonably be expected to have a Material Adverse Effect on Borrower.

(vii)       Default; Material Adverse Change. Promptly advise Lender of any
material adverse change in the business, property, assets, prospects, operations
or condition, financial or otherwise, of Borrower, the occurrence of any Event
of Default hereunder or the occurrence of any event which, if uncured, will
become an Event of Default after notice or lapse of time (or both).

All of the foregoing notices shall be provided by Borrower to Lender in writing.

 

(c)

Compliance with Laws and Maintenance of Permits.

Borrower shall maintain all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which would have a
Material Adverse Effect on Borrower and Borrower shall remain in compliance with
all applicable federal, state, local and foreign statutes, orders, regulations,
rules and ordinances (including, without limitation, Environmental Laws and
statutes, orders, regulations, rules and ordinances relating to taxes, employer
and employee contributions and similar items, securities, ERISA or employee
health and safety) the failure with which to comply would have a Material
Adverse Effect on Borrower. Following any determination by Lender that there is
non-compliance, or any condition which requires any action by or on behalf of
Borrower in order to avoid non-compliance, with any Environmental Law, at
Borrower's expense cause an independent environmental engineer acceptable to
Lender to conduct such tests of the relevant site(s) as are appropriate and
prepare and deliver a report setting forth the results of such tests, a proposed
plan for remediation and an estimate of the costs thereof.

 

(d)

Inspection and Audits.

Borrower shall permit Lender, or any Persons designated by it, to call at
Borrower's places of business at any reasonable times, and, without hindrance or
delay, to inspect the Collateral and to inspect, audit, check and make extracts
from Borrower's books, records, journals, orders, receipts and any
correspondence and other data relating to Borrower's business, the Collateral or
any transactions between the parties hereto, and shall have the right to make
such verification concerning Borrower's business as Lender may consider
reasonable under the circumstances. Borrower shall furnish to Lender such
information relevant to Lender's rights under this Agreement and the Other
Agreements as Lender shall at any time and from time to time request. Lender,
through its officers, employees or agents shall have the right, at any time and
from time to time, in Lender's name, to verify the validity, amount or any other
matter relating to any of Borrower's Accounts, by mail, telephone, telecopy,
electronic mail, or otherwise, provided that prior to the occurrence of an Event
of Default, Lender shall conduct such verification in the name of a nominee of
Lender or in Borrower’s name. Borrower authorizes Lender to discuss the affairs,
finances and business of Borrower with any officers, employees or directors of
Borrower or with its Parent or any Affiliate or the officers, employees or
directors of its Parent or any Affiliate, and to discuss the financial condition
of Borrower with Borrower's independent public

 

Ver 9

-31-

 

 

accountants. Any such discussions shall be without liability to Lender or to
Borrower's independent public accountants. Borrower shall pay to Lender all
customary fees and all costs and out-of-pocket expenses incurred by Lender in
the exercise of its rights hereunder, and all of such fees, costs and expenses
shall constitute Liabilities hereunder, shall be payable on demand and, until
paid, shall bear interest at the highest rate then applicable to Loans
hereunder.

 

(e)

Insurance.

Borrower shall:

(i)           Keep the Collateral properly housed and insured for the full
insurable value thereof against loss or damage by fire, theft, explosion,
sprinklers, collision (in the case of motor vehicles) and such other risks as
are customarily insured against by Persons engaged in businesses similar to that
of Borrower, with such companies, in such amounts, with such deductibles, and
under policies in such form, as shall be satisfactory to Lender. Original (or
certified) copies of such policies of insurance have been or shall be, within
ninety (90) days of the date hereof, delivered to Lender, together with evidence
of payment of all premiums therefor, and shall contain an endorsement, in form
and substance acceptable to Lender, showing loss under such insurance policies
payable to Lender. Such endorsement, or an independent instrument furnished to
Lender, shall provide that the insurance company shall give Lender at least
thirty (30) days written notice before any such policy of insurance is altered
or canceled and that no act, whether willful or negligent, or default of
Borrower or any other Person shall affect the right of Lender to recover under
such policy of insurance in case of loss or damage. In addition, Borrower shall
cause to be executed and delivered to Lender an assignment of proceeds of its
business interruption insurance policies. Borrower hereby directs all insurers
under all policies of insurance to pay all proceeds payable thereunder directly
to Lender. Borrower irrevocably makes, constitutes and appoints Lender (and all
officers, employees or agents designated by Lender) as Borrower's true and
lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and making all determinations and
decisions with respect to such policies of insurance, provided however, that if
no Event of Default shall have occurred and is continuing, Borrower may make,
settle and adjust claims involving less than $25,000.00 in the aggregate without
Lender’s consent.

(ii)          Maintain, at its expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to that of Borrower with such companies and in such amounts, with such
deductibles and under policies in such form as shall be satisfactory to Lender
and original (or certified) copies of such policies have been or shall be,
within ninety (90) days after the date hereof, delivered to Lender, together
with evidence of payment of all

 

Ver 9

 

-32-

 

premiums therefor; each such policy shall contain an endorsement showing Lender
as additional insured thereunder and providing that the insurance company shall
give Lender at least thirty (30) days written notice before any such policy
shall be altered or canceled.

If Borrower at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay any premium relating
thereto, then Lender, without waiving or releasing any obligation or default by
Borrower hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Lender deems advisable upon notice to Borrower.
Such insurance, if obtained by Lender, may, but need not, protect Borrower's
interests or pay any claim made by or against Borrower with respect to the
Collateral. Such insurance may be more expensive than the cost of insurance
Borrower may be able to obtain on its own and may be cancelled only upon
Borrower providing evidence that it has obtained the insurance as required
above. All sums disbursed by Lender in connection with any such actions,
including, without limitation, court costs, expenses, other charges relating
thereto and reasonable attorneys' fees, shall constitute Loans hereunder, shall
be payable on demand by Borrower to Lender and, until paid, shall bear interest
at the highest rate then applicable to Loans hereunder.

 

(f)

Collateral.

Borrower shall keep the Collateral in good condition, repair and order and shall
make all necessary repairs to the Equipment and replacements thereof so that the
operating efficiency and the value thereof shall at all times be preserved and
maintained in all material respects. Borrower shall permit Lender to examine any
of the Collateral at any time and wherever the Collateral may be located and,
Borrower shall, immediately upon request therefor by Lender, deliver to Lender
any and all evidence of ownership of any of the Equipment including, without
limitation, certificates of title and applications of title. Borrower shall, at
the request of Lender, indicate on its records concerning the Collateral a
notation, in form satisfactory to Lender, of the security interest of Lender
hereunder.

 

(g)

Use of Proceeds.

All monies and other property obtained by Borrower from Lender pursuant to this
Agreement shall be used solely for business purposes of Borrower.

 

(h)

Taxes.

Borrower shall file all required tax returns and pay all of its taxes when due,
subject to any extensions granted by the applicable taxing authority, including,
without limitation, taxes imposed by federal, state or municipal agencies, and
shall cause any liens for taxes to be promptly released; provided, that Borrower
shall have the right to contest the payment of such taxes in good faith by
appropriate proceedings so long as (i) the amount so contested is shown on
Borrower's financial statements; (ii) the contesting of any such payment does
not give rise to a lien for taxes; (iii) Borrower keeps on deposit with Lender

 

Ver 9

-33-

 

 

(such deposit to be held without interest) or a reserve is maintained against
Borrower’s availability to borrow money under subsection 2(a), in either case,
in an amount of money which, in the sole judgment of Lender, is sufficient to
pay such taxes and any interest or penalties that may accrue thereon; and
(iv) if Borrower fails to prosecute such contest with reasonable diligence,
Lender may apply the money so deposited in payment of such taxes. If Borrower
fails to pay any such taxes and in the absence of any such contest by Borrower,
Lender may (but shall be under no obligation to) advance and pay any sums
required to pay any such taxes and/or to secure the release of any lien
therefor, and any sums so advanced by Lender shall constitute Loans hereunder,
shall be payable by Borrower to Lender on demand, and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder.

 

(i)

Intellectual Property.

Borrower shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect on Borrower.

 

(j)

Checking Accounts and Cash Management Services.

Borrower shall maintain its controlled disbursement account with LaSalle Bank.
Normal charges shall be assessed thereon. In addition, Borrower shall enter into
agreements with LaSalle Bank for standard cash management services. Borrower
shall be responsible for all normal charges assessed thereon.

(k)          Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control.

As required by federal law and the Lender’s policies and practices, Lender may
need to obtain, verify and record certain customer identification information
and documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services and Borrower agrees to provide
such information. In addition, and without limiting the foregoing sentence, the
Borrower shall (a) ensure, and cause each Subsidiary to ensure, that no Person
who owns a controlling interest in or otherwise controls the Borrower or any
Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control ("OFAC"), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act ("BSA") laws and
regulations, as amended.

 

 

Ver 9

-34-

 

 

 

 

13.

NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Lender's prior written consent waiving
or modifying any of Borrower's covenants hereunder in any specific instance,
Borrower agrees as follows:

 

(a)

Guaranties.

Borrower shall not assume, guarantee or endorse, or otherwise become liable in
connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business.

 

(b)

Indebtedness.

Borrower shall not create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Loans, except that Borrower may (i) except as provided in clause (iii) of
this subsection (b), borrow money from a Person other than Lender on an
unsecured and subordinated basis if a subordination agreement in favor of Lender
and in form and substance satisfactory to Lender is executed and delivered to
Lender relative thereto; (ii) maintain its present indebtedness listed on
Schedule 11(n) hereto; (iii) maintain indebtedness that constitutes Subordinated
Indebtedness provided that each holder of Subordinated Indebtedness shall
execute and deliver to Lender a Subordination Agreement in form and substance
satisfactory to Lender, provided further that Borrower shall not extend the
maturity date of any of such Subordinated Indebtedness without the prior written
consent of Lender; (iv) incur unsecured indebtedness to trade creditors in the
ordinary course of business and (v) incur purchase money indebtedness or
capitalized lease obligations in connection with Capital Expenditures permitted
pursuant to subsection 14(c) hereof.

 

(c)

Liens

Borrower shall not grant or permit to exist (voluntarily or involuntarily) any
lien, claim, security interest or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.

(d)          Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions
Outside the Ordinary Course of Business.

Borrower shall not (i) enter into any merger or consolidation; (ii) change the
state of Borrower's organization or enter into any transaction which has the
effect of changing Borrower's state of organization; (iii) sell, lease or
otherwise dispose of any of its assets other than in the ordinary course of
business; (iv) purchase the stock, other equity interests or all or a material
portion of the assets of any Person or division of such Person; or (v) enter
into any other transaction outside the ordinary course of Borrower's business,
including, without limitation, any purchase, redemption or retirement of any
shares of any class of its stock or any other equity interest, and any issuance
of any shares of, or warrants

 

Ver 9

-35-

 

 

or other rights to receive or purchase any shares of, any class of its stock or
any other equity interest. Borrower shall not form any Subsidiaries or enter
into any joint ventures or partnerships with any other Person.

 

(e)

Dividends and Distributions.

Borrower shall not declare or pay any dividend or other distribution (whether in
cash or in kind) on any class of its stock (if Borrower is a corporation) or on
account of any equity interest in Borrower (if Borrower is a partnership,
limited liability company or other type of entity).

 

(f)

Investments; Loans.

Borrower shall not purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than direct
obligations of the United States, obligations insured by the Federal Deposit
Insurance Corporation and obligations unconditionally guaranteed by the United
States; nor shall Borrower lend or otherwise advance funds to any Person except
for advances made to employees, officers and directors for travel and other
expenses arising in the ordinary course of business and loans to employees not
exceeding One Hundred Thousand and No/100 Dollars ($100,000.00) in the aggregate
outstanding for all Persons at any one time.

 

(g)

Fundamental Changes, Line of Business.

Borrower shall not amend its organizational documents or change its Fiscal Year
or enter into a new line of business materially different from Borrower's
current business unless (i) such actions would not have a Material Adverse
Effect on the Borrower; (ii) such actions would not affect the obligations of
Borrower to Lender; (iii) such actions would not affect the interpretation of
any of the terms of this Agreement or the Other Agreements and (iv) Lender has
received ten (10) days prior written notice of such amendment or change.

 

(h)

Equipment.

Borrower shall not (i) permit any Equipment to become a Fixture to real property
unless such real property is owned by Borrower and is subject to a mortgage in
favor of Lender, or if such real estate is leased, is subject to a landlord's
agreement in favor of Lender on terms acceptable to Lender, or (ii) permit any
Equipment to become an accession to any other personal property unless such
personal property is subject to a first priority lien in favor of Lender.

 

(i)

Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, Borrower shall not conduct, permit or suffer to be
conducted, transactions with Affiliates other than transactions for the purchase
or sale of Inventory or

 

Ver 9

-36-

 

 

services in the ordinary course of business pursuant to terms that are no less
favorable to Borrower than the terms upon which such transactions would have
been made had they been made to or with a Person that is not an Affiliate.

 

(j)

Settling of Accounts.

Borrower shall not settle or adjust any Account identified by Borrower as an
Eligible Account or with respect to which the Account Debtor is an Affiliate
without the consent of Lender, provided, that following the occurrence and
during the continuance of an Event of Default, Borrower shall not settle or
adjust any Account without the consent of Lender.

 

(k)

Management Fees; Compensation.

Borrower shall not pay any management or consulting fees to any Persons.

 

14.

FINANCIAL COVENANTS.

Borrower shall maintain and keep in full force and effect each of the financial
covenants set forth below:

 

(a)

Tangible Net Worth.

Borrower's Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; "Minimum Tangible Net Worth" being defined for purposes of
this subsection as (i) $500,000.00 at all times from the date hereof through
July 30, 2005 and (ii) thereafter, commencing July 31, 2005 and on the last day
of each fiscal quarter of Borrower thereafter, the Minimum Tangible Net Worth
during the immediately preceding fiscal quarter plus $50,000.00; and "Tangible
Net Worth" being defined for purposes of this subsection as Borrower's
shareholders' equity (including retained earnings) less the book value of all
intangible assets as determined solely by Lender on a consistent basis plus the
amount of any LIFO reserve plus the amount of any debt subordinated to Lender,
including, without limitation, the Subordinated Indebtedness, all as determined
under generally accepted accounting principles applied on a basis consistent
with the financial statement dated March 31, 2005 except as set forth herein;

 

(b)

Fixed Charge Coverage.

As of the last day of each fiscal month, for the twelve (12) month period ending
on such date, Borrower shall not permit the ratio of its EBITDA to Fixed Charges
to be less than 1.0 to 1.00.

 

(c)

Capital Expenditure Limitations.

Commencing November 1, 2005, Borrower shall not make any Capital Expenditures
if, after giving effect to such Capital Expenditure, the aggregate cost of all
Capital Expenditures would exceed $75,000.00 during any Fiscal Year.

 

Ver 9

-37-

 

 

 

 

15.

DEFAULT.

The occurrence of any one or more of the following events shall constitute an
"Event of Default" by Borrower hereunder:

 

(a)

Payment.

The failure of any Obligor to pay when due, declared due, or demanded by Lender,
any of the Liabilities.

 

(b)

Breach of this Agreement and the Other Agreements.

The failure of any Obligor to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Obligor under this
Agreement or any of the Other Agreements; provided that any such failure by
Borrower under subsections 12(b)(i), (iv), (v), (vi), 12(c) and 12(i) of this
Agreement shall not constitute an Event of Default hereunder until the fifteenth
(15th) day following the occurrence thereof.

 

(c)

Breaches of Other Obligations.

The failure of any Obligor to perform, keep or observe (after any applicable
notice and cure period) any of the covenants, conditions, promises, agreements
or obligations of such Obligor under any other agreement with any Person if such
failure might have a Material Adverse Effect on such Obligor.

 

(d)

Breach of Representations and Warranties.

The making or furnishing by any Obligor to Lender of any representation,
warranty, certificate, schedule, report or other communication within or in
connection with this Agreement or the Other Agreements or in connection with any
other agreement between such Obligor and Lender, which is untrue or misleading
in any material respect as of the date made.

 

(e)

Loss of Collateral.

The loss, theft, damage or destruction of any of the Collateral in an amount in
excess of $25,000.00 in the aggregate for all such events during any year of the
Original Term as determined by Lender in its sole discretion determined in good
faith, or (except as permitted hereby) sale, lease or furnishing under a
contract of service of, any of the Collateral.

 

(f)

Levy, Seizure or Attachment.

The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.

 

Ver 9

-38-

 

 

 

 

(g)

Bankruptcy or Similar Proceedings.

The commencement of any proceedings in bankruptcy by or against any Obligor or
for the liquidation or reorganization of any Obligor, or alleging that such
Obligor is insolvent or unable to pay its debts as they mature, or for the
readjustment or arrangement of any Obligor's debts, whether under the United
States Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Obligor;
provided, however, that if such commencement of proceedings against such Obligor
is involuntary, such action shall not constitute an Event of Default unless such
proceedings are not dismissed within forty-five (45) days after the commencement
of such proceedings, though Lender shall have no obligation to make Loans to or
issue, or cause to be issued, Letters of Credit on behalf of Borrower during
such forty-five (45) day period or, if earlier, until such proceedings are
dismissed.

 

(h)

Appointment of Receiver.

The appointment of a receiver or trustee for any Obligor, for any of the
Collateral or for any substantial part of any Obligor's assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, or the merger or consolidation, of any Obligor which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against such Obligor is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within
forty-five (45) days after the commencement of such proceedings, though Lender
shall have no obligation to make Loans to or issue, or cause to be issued,
Letters of Credit on behalf of Borrower during such forty-five (45) day period
or, if earlier, until such appointment is revoked or such proceedings are
dismissed.

 

(i)

Judgment.

The entry of any judgments or orders aggregating in excess of $10,000.00 against
any Obligor which remains unsatisfied or undischarged and in effect for thirty
(30) days after such entry without a stay of enforcement or execution.

 

(j)

Death or Dissolution of Obligor.

The death of any Obligor who is a natural Person, or of any general partner who
is a natural Person of any Obligor which is a partnership, or any member who is
a natural Person of any Obligor which is a limited liability company or the
dissolution of any Obligor which is a partnership, limited liability company,
corporation or other entity.

 

(k)

Default or Revocation of Guaranty.

The occurrence of an event of default under, or the revocation or termination
of, any agreement, instrument or document executed and delivered by any Person
to Lender

 

Ver 9

-39-

 

 

pursuant to which such Person has guaranteed to Lender the payment of all or any
of the Liabilities or has granted Lender a security interest in or lien upon
some or all of such Person's real and/or personal property to secure the payment
of all or any of the Liabilities.

 

(l)

Criminal Proceedings.

The institution in any court of a criminal proceeding against any Obligor which
would have a Material Adverse Effect on such Obligor, or the indictment of any
Obligor for any crime other than traffic and boating tickets and misdemeanors
not punishable by jail terms.

 

(m)

Change of Control.

The failure of Obsidian Enterprises, Inc. to own and have voting control of at
least one hundred percent (100%) of the issued and outstanding voting equity
interest of Borrower.

 

(n)

Material Adverse Change.

Any material adverse change in the Collateral, business, property, assets,
prospects, operations or condition, financial or otherwise of any Obligor, as
determined by Lender in its sole judgment or the occurrence of any event which,
in Lender's sole judgment, could have a Material Adverse Effect.

 

16.

REMEDIES UPON AN EVENT OF DEFAULT.

(a)          Upon the occurrence and during the continuance of an Event of
Default described in subsection 15(g) hereof, all of the Liabilities shall
immediately and automatically become due and payable, without notice of any
kind. Upon the occurrence of any other Event of Default, all Liabilities may, at
the option of Lender, and without demand, notice or legal process of any kind,
be declared, and immediately shall become, due and payable.

(b)          Upon the occurrence and during the continuance of an Event of
Default, Lender may exercise from time to time any rights and remedies available
to it under the Uniform Commercial Code and any other applicable law in addition
to, and not in lieu of, any rights and remedies expressly granted in this
Agreement or in any of the Other Agreements and all of Lender's rights and
remedies shall be cumulative and non-exclusive to the extent permitted by law.
In particular, but not by way of limitation of the foregoing, Lender may,
without notice, demand or legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which it already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may enter onto any of Borrower's premises where
any of the Collateral may be, and search for, take possession of, remove, keep
and store any of the Collateral until the same shall be sold or otherwise
disposed of, and Lender shall have the right to store the same at any of
Borrower's premises without cost to Lender. At Lender's request, Borrower shall,
at

 

Ver 9

-40-

 

 

Borrower's expense, assemble the Collateral and make it available to Lender at
one or more places to be designated by Lender and reasonably convenient to
Lender and Borrower. Borrower recognizes that if Borrower fails to perform,
observe or discharge any of its Liabilities under this Agreement or the Other
Agreements, no remedy at law will provide adequate relief to Lender, and agrees
that Lender shall be entitled to temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages. Any notification
of intended disposition of any of the Collateral required by law will be deemed
to be a reasonable authenticated notification of disposition if given at least
ten (10) days prior to such disposition and such notice shall (i) describe
Lender and Borrower, (ii) describe the Collateral that is the subject of the
intended disposition, (iii) state the method of the intended disposition, (iv)
state that Borrower is entitled to an accounting of the Liabilities and state
the charge, if any, for an accounting and (v) state the time and place of any
public disposition or the time after which any private sale is to be made.
Lender may disclaim any warranties that might arise in connection with the sale,
lease or other disposition of the Collateral and has no obligation to provide
any warranties at such time. Any Proceeds of any disposition by Lender of any of
the Collateral may be applied by Lender to the payment of expenses in connection
with the Collateral, including, without limitation, legal expenses and
reasonable attorneys' fees, and any balance of such Proceeds may be applied by
Lender toward the payment of such of the Liabilities, and in such order of
application, as Lender may from time to time elect.

 

17.

CONDITIONS PRECEDENT.

The obligation of Lender to fund the Term Loan(s), to fund the initial Revolving
Loan, and to issue or cause to be issued the initial Letter of Credit, is
subject to the satisfaction or waiver on or before the date hereof of the
following conditions precedent:

(a)          Lender shall have received each of the agreements, opinions,
reports, approvals, consents, certificates and other documents set forth on the
closing document list attached hereto as Schedule 17(a) (the "Closing Document
List") in each case in form and substance satisfactory to Lender;

(b)          Since March 31, 2005, no event shall have occurred which has had or
could reasonably be expected to have a Material Adverse Effect on any Obligor,
as determined by Lender in its sole discretion, determined in good faith;

(c)          Lender shall have received payment in full of all fees and expenses
payable to it by Borrower or any other Person in connection herewith, on or
before disbursement of the initial Loans hereunder;

(d)          Lender shall have determined that immediately after giving effect
to (A) the making of the initial Loans, including without limitation the Term
Loan and the Revolving Loans, if any, requested to be made on the date hereof,
(B) the issuance of the initial Letter of Credit, if any, requested to be made
on such date, (C) the payment of all fees due upon such date and (D) the payment
or reimbursement by Borrower of Lender for all closing costs and expenses
incurred in connection with the transactions contemplated hereby,

 

Ver 9

-41-

 

 

Borrower has Excess Availability of not less than One Million and No/100 Dollars
($1,000,000.00).

(e)          The Obligors shall have executed and delivered to Lender all such
other documents, instruments and agreements which Lender determines are
reasonably necessary to consummate the transactions contemplated hereby,
including, without limitation, a Continuing Unconditional Guaranty from Obsidian
Enterprises, Inc.

(f)           Borrower shall pledge to Lender two Certificates of Deposit, each
in the amount of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) and
shall execute and deliver to Lender such documents, instruments and agreements
which Lender determines are reasonably necessary, including, without limitation,
a Collateral Assignment of Certificate of Deposit and Deposit Account Control
Agreement, provided that one (1) of the Certificates of Deposit shall be
released by Lender in the event that Borrower’s audited financial statement for
Fiscal Year ending October 31, 2005 reflects EBITDA greater than $1,675,000.00.

(g)          (i) The Subordinated Indebtedness to Obsidian Enterprises, Inc.
shall not be less than One Million Eight Hundred Twenty-Eight Thousand Nine
Hundred Sixty-Two and No/100 Dollars ($1,828,962.00), (ii) the Subordinated
Indebtedness to the Huntington Capital Investment Company shall not be less than
Three Million Five Hundred Thousand and No/100 Dollars ($3,500,000.00)
(discounted), (iii) the Subordinated Indebtedness to Fair Holdings, Inc. shall
not be less than Two Million Seven Hundred Thirty-Two Thousand Eight Hundred
Eighteen and No/100 Dollars ($2,732,818.00) and (iv) the Subordinated
Indebtedness to UX, Inc. shall not be less than One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000.00).

 

18.

INDEMNIFICATION.

Borrower agrees to defend (with counsel satisfactory to Lender), protect,
indemnify and hold harmless Lender, each affiliate or subsidiary of Lender, and
each of their respective shareholders, members, officers, directors, managers,
employees, attorneys and agents (each an "Indemnified Party") from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Indemnified Party in connection with any investigative,
administrative or judicial proceeding, whether or not the Indemnified Party
shall be designated a party thereto), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities laws and regulations,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any Other Agreement, or any act, event or transaction
related or attendant thereto, the making or issuance and the management of the
Loans or any Letters of Credit or the use or intended use of the proceeds of the
Loans or any Letters of Credit; provided,

 

Ver 9

-42-

 

 

however, that Borrower shall not have any obligation hereunder to any
Indemnified Party with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnified Party. To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, Borrower
shall satisfy such undertaking to the maximum extent permitted by applicable
law. Any liability, obligation, loss, damage, penalty, cost or expense covered
by this indemnity shall be paid to each Indemnified Party on demand, and,
failing prompt payment, shall, together with interest thereon at the highest
rate then applicable to Loans hereunder from the date incurred by each
Indemnified Party until paid by Borrower, be added to the Liabilities of
Borrower and be secured by the Collateral. The provisions of this Section 18
shall survive the satisfaction and payment of the other Liabilities and the
termination of this Agreement.

 

19.

NOTICE.

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Lender shall be sent to it at 135 South
LaSalle Street, Chicago, Illinois 60603-4105, attention: Andrew Heinz, facsimile
number: (312) 904-6450, and in the case of Borrower shall be sent to it at its
principal place of business set forth on Exhibit A hereto or as otherwise
directed by Borrower in writing. All notices shall be deemed received upon
actual receipt thereof or refusal of delivery.

20.         CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

This Agreement and the Other Agreements are submitted by Borrower to Lender for
Lender's acceptance or rejection at Lender's principal place of business as an
offer by Borrower to borrow monies from Lender now and from time to time
hereafter, and shall not be binding upon Lender or become effective until
accepted by Lender, in writing, at said place of business. If so accepted by
Lender, this Agreement and the Other Agreements shall be deemed to have been
made at said place of business. THIS AGREEMENT AND THE OTHER AGREEMENTS SHALL BE
GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER
RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL
LOCATED OUTSIDE OF THE STATE OF ILLINOIS, WHICH SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED. If
any provision of this Agreement shall be held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or remaining provisions of this Agreement.

 

Ver 9

-43-

 

 

To induce Lender to accept this Agreement, Borrower irrevocably agrees that,
subject to Lender's sole and absolute election, ALL ACTIONS OR PROCEEDINGS IN
ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT,
THE OTHER AGREEMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS
WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS. BORROWER HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN
SAID CITY AND STATE. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT
THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. Lender agrees to endeavor
to provide a copy of such process to the law firm of Riley Bennett & Egloff LLP
by mail at the address of 141 East Washington Street, 4th Floor, Indianapolis,
Indiana 46206 or by facsimile transmission at facsimile number (317) 636-8027.
Failure of Lender to provide a copy of such process shall not impair Lender’s
rights hereunder, create a cause of action against Lender or create any claim or
right on behalf of Borrower or any third party. BORROWER HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST
BORROWER BY LENDER IN ACCORDANCE WITH THIS SECTION.

 

21.

MODIFICATION AND BENEFIT OF AGREEMENT.

This Agreement and the Other Agreements may not be modified, altered or amended
except by an agreement in writing signed by Borrower or such other Person who is
a party to such Other Agreement and Lender. Borrower may not sell, assign or
transfer this Agreement, or the Other Agreements or any portion thereof,
including, without limitation, Borrower's rights, titles, interest, remedies,
powers or duties hereunder and thereunder. Borrower hereby consents to Lender's
sale, assignment, transfer or other disposition, at any time and from time to
time hereafter, of this Agreement, or the Other Agreements, or of any portion
thereof, or participations therein, including, without limitation, Lender's
rights, titles, interest, remedies, powers and/or duties and agrees that it
shall execute and deliver such documents as Lender may request in connection
with any such sale, assignment, transfer or other disposition.

 

22.

HEADINGS OF SUBDIVISIONS.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

 

Ver 9

-44-

 

 

 

 

23.

POWER OF ATTORNEY.

Borrower acknowledges and agrees that its appointment of Lender as its attorney
and agent-in-fact for the purposes specified in this Agreement is an appointment
coupled with an interest and shall be irrevocable until all of the Liabilities
are satisfied and paid in full and this Agreement is terminated.

 

24.

CONFIDENTIALITY.

Lender hereby agrees to use commercially reasonable efforts to assure that any
and all information relating to Borrower which is (i) furnished by Borrower to
Lender (or to any affiliate of Lender); and (ii) non-public, confidential or
proprietary in nature, shall be kept confidential by Lender or such affiliate in
accordance with applicable law; provided, however, that such information and
other credit information relating to Borrower may be distributed by Lender or
such affiliate to Lender’s or such affiliate’s directors, managers, officers,
employees, attorneys, affiliates, assignees, participants, auditors, agents and
regulators, and upon the order of a court or other governmental agency having
jurisdiction over Lender or such affiliate, to any other party. In addition such
information and other credit information may be distributed by Lender to
potential participants or assignees of any portion of the Liabilities, provided,
that such potential participant or assignee agrees to follow the confidentiality
requirements set forth herein. Borrower and Lender further agree that this
provision shall survive the termination of this Agreement. Notwithstanding the
foregoing, Borrower hereby consents to Lender publishing a tombstone or similar
advertising material relating to the financing transaction contemplated by this
Agreement.

 

25.

COUNTERPARTS.

This Agreement, any of the Other Agreements, and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

 

26.

ELECTRONIC SUBMISSIONS.

Upon not less than thirty (30) days' prior written notice (the "Approved
Electronic Form Notice"), Lender may permit or require that any of the
documents, certificates, forms, deliveries or other communications, authorized,
required or contemplated by this Agreement or the Other Agreements, be submitted
to Lender in "Approved Electronic Form" (as hereafter defined), subject to any
reasonable terms, conditions and requirements in the applicable Approved
Electronic Forms Notice. For purposes hereof "Electronic Form" means e-mail,
e-mail attachments, data submitted on web-based forms or any other communication
method that delivers machine readable data or information to Lender, and
"Approved Electronic Form" means an Electronic Form that has been approved in
writing by Lender (which approval has not been revoked or modified by Lender)
and sent to Borrower in an Approved Electronic Form Notice. Except as otherwise

 

Ver 9

-45-

 

 

specifically provided in the applicable Approved Electronic Form Notice, any
submissions made in an applicable Approved Electronic Form shall have the same
force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the Other Agreements.

 

27.

WAIVER OF JURY TRIAL; OTHER WAIVERS.

(a)          BORROWER AND LENDER EACH HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY BORROWER OR LENDER OR WHICH, IN ANY WAY, DIRECTLY OR
INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN BORROWER AND
LENDER. IN NO EVENT SHALL LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

(b)          Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

(c)          Borrower hereby waives the benefit of any law that would otherwise
restrict or limit Lender or any affiliate of Lender in the exercise of its
right, which is hereby acknowledged and agreed to, to set-off against the
Liabilities, without notice at any time hereafter, any indebtedness, matured or
unmatured, owing by Lender or such affiliate of Lender to Borrower, including,
without limitation any Deposit Account at Lender or such affiliate.

(d)          BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL, PROVIDED THAT IN THE EVENT THAT LENDER SEEKS TO ENFORCE ITS RIGHTS
HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, LENDER SHALL PROVIDE BORROWER WITH
SUCH NOTICES AS ARE REQUIRED BY LAW.

(e)          Lender's failure, at any time or times hereafter, to require strict
performance by Borrower of any provision of this Agreement or any of the Other
Agreements shall not waive, affect or diminish any right of Lender thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
Lender of an Event of Default under this Agreement or any default under any of
the Other Agreements shall not suspend, waive or affect any other Event of
Default under this Agreement or any other default under any of the Other
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. No delay on the part of Lender in the
exercise of any right or remedy under this Agreement or any Other Agreement
shall preclude other or further exercise thereof or the exercise of any right or
remedy. None of the

 

Ver 9

-46-

 

 

undertakings, agreements, warranties, covenants and representations of Borrower
contained in this Agreement or any of the Other Agreements and no Event of
Default under this Agreement or default under any of the Other Agreements shall
be deemed to have been suspended or waived by Lender unless such suspension or
waiver is in writing, signed by a duly authorized officer of Lender and directed
to Borrower specifying such suspension or waiver.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ver 9

-47-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

UNITED EXPRESSLINE, INC.


By _______________________________
Title _____________________________

and

By _______________________________
Title _____________________________

LASALLE BUSINESS CREDIT, LLC


By _______________________________
Title ______________________________

 

 

Ver 9

-48-

 




        [Certain schedules and exhibits have been omitted from this Agreement as
filed with the Securities and Exchange Commission (the "SEC"). The omitted
information is considered immaterial from an investor's perspective. The
Registrant will furnish supplementally a copy of any of the omitted schedules or
exhibits to the SEC upon request from the SEC.]